       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 1 of 57



 1   XAVIER BECERRA                                                MAURA HEALEY
     Attorney General of California                                Attorney General of Massachusetts
 2   DAVID A. ZONANA                                               MATTHEW IRELAND (pro hac vice)
     Supervising Deputy Attorney General                           TURNER SMITH
 3   DAVID G. ALDERSON, State Bar No. 231597                       Assistant Attorneys General
     Supervising Deputy Attorney General                             Office of the Attorney General
 4   GEORGE TORGUN, State Bar No. 222085                             Environmental Protection Division
     TARA MUELLER, State Bar No. 161536                              One Ashburton Place, 18th Floor
 5   ERIN GANAHL, State Bar No. 248472                               Boston, MA 02108
     Deputy Attorneys General                                        Telephone: (617) 727-2200
 6    1515 Clay Street, 20th Floor                                   Email: Matthew.Ireland@mass.gov
      P.O. Box 70550                                                 Email: Turner.Smith@mass.gov
 7    Oakland, CA 94612-0550
      Telephone: (510) 879-1002                                    Attorneys for Plaintiff Commonwealth of
 8    Fax: (510) 622-2270                                          Massachusetts
      E-mail: George.Torgun@doj.ca.gov
 9
     Attorneys for Plaintiff State of California
10
     [Additional counsel listed on signature page]
11
                               IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   STATE OF CALIFORNIA,                                     Case No. 4:19-cv-06013-JST
     COMMONWEALTH OF
15   MASSACHUSETTS, STATE OF
     MARYLAND, STATE OF COLORADO,                             FIRST AMENDED COMPLAINT FOR
16   STATE OF CONNECTICUT, STATE OF                           DECLARATORY AND INJUNCTIVE
     ILLINOIS, PEOPLE OF THE STATE OF                         RELIEF
17   MICHIGAN, STATE OF MINNESOTA,
     STATE OF NEVADA, STATE OF NEW                            (Administrative Procedure Act, 5 U.S.C. §
18   JERSEY, STATE OF NEW MEXICO,                             551 et seq.)
     STATE OF NEW YORK, STATE OF
19   NORTH CAROLINA, STATE OF
     OREGON, COMMONWEALTH OF
20   PENNSYLVANIA, STATE OF RHODE
     ISLAND, STATE OF VERMONT, STATE
21   OF WASHINGTON, STATE OF
     WISCONSIN, DISTRICT OF COLUMBIA,
22   and CITY OF NEW YORK,
                                     Plaintiffs,
23                  v.
24   DAVID BERNHARDT, U.S. Secretary of
     the Interior, WILBUR ROSS, U.S.
25   Secretary of Commerce, UNITED STATES
     FISH AND WILDLIFE SERVICE, and
26   NATIONAL MARINE FISHERIES
     SERVICE,
27
                                           Defendants.
28
                                                          1
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 2 of 57



 1                                             INTRODUCTION

 2         1.    Plaintiffs State of California, by and through Xavier Becerra, Attorney General;

 3   Commonwealth of Massachusetts, by and through Maura Healey, Attorney General; State of

 4   Maryland, by and through Brian Frosh, Attorney General; State of Colorado, by and through Phil

 5   Weiser, Attorney General; State of Connecticut, by and through William Tong, Attorney General;

 6   State of Illinois, by and through Kwame Raoul, Attorney General; People of the State of

 7   Michigan, by and through Dana Nessel, Attorney General; State of Minnesota, by and through

 8   Keith Ellison, Attorney General; State of Nevada, by and through Aaron Ford, Attorney General;

 9   State of New Jersey, by and through Gurbir S. Grewal, Attorney General; State of New Mexico,

10   by and through Hector Balderas, Attorney General; State of New York, by and through Letitia

11   James, Attorney General; State of North Carolina, by and through Joshua H. Stein, Attorney

12   General; State of Oregon, by and through Ellen Rosenblum, Attorney General; Commonwealth of

13   Pennsylvania, by and through Josh Shapiro, Attorney General; State of Rhode Island, by and

14   through Peter F. Neronha, Attorney General; State of Vermont, by and through Thomas J.

15   Donovan, Jr., Attorney General; State of Washington, by and through Robert W. Ferguson,

16   Attorney General; State of Wisconsin, by and through Joshua L. Kaul, Attorney General; District

17   of Columbia, by and through Karl A. Racine, Attorney General; and the City of New York, by

18   and through Georgia Pestana, Acting Corporation Counsel (hereinafter collectively “State

19   Plaintiffs”) bring this action to challenge the decision by the Secretary of the Interior and the

20   Secretary of Commerce, acting through the U.S. Fish & Wildlife Service (“FWS”) and the

21   National Marine Fisheries Service (“NMFS”) (collectively, “the Services”), to promulgate three

22   separate final rules (“Final Rules”) that undermine key requirements of the federal Endangered

23   Species Act (“ESA”), 16 U.S.C. §§ 1531 et seq.

24         2.    The Final Rules violate the plain language and purpose of the ESA, its legislative

25   history, numerous binding judicial precedents interpreting the ESA, and its precautionary

26   approach to protecting imperiled species and critical habitat. The Final Rules also lack any

27   reasoned basis and are otherwise arbitrary and capricious under the Administrative Procedure Act

28   (“APA”), 5 U.S.C. §§ 551 et seq. Moreover, the Services have failed to consider and disclose the
                                                          2
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 3 of 57



 1   significant environmental impacts of this action in violation of the National Environmental Policy

 2   Act (“NEPA”), 42 U.S.C. §§ 4321 et seq.

 3         3.     Congress enacted the ESA nearly forty-five years ago in a bipartisan effort “to halt

 4   and reverse the trend toward species extinction, whatever the cost.” Tennessee Valley Auth. v.

 5   Hill, 437 U.S. 153, 184 (1978); see 16 U.S.C. § 1531(a). The ESA accordingly enshrines a

 6   national policy of “institutionalized caution” in recognition of the “overriding need to devote

 7   whatever effort and resources [are] necessary to avoid further diminution of national and

 8   worldwide wildlife resources.” Hill, 437 U.S. at 177, 194 (internal quotation omitted, emphasis

 9   in original). The ESA constitutes “the most comprehensive legislation for the preservation of

10   endangered species ever enacted by any nation.” Id. at 180.

11         4.     The fundamental purposes of the ESA are to “provide a means whereby the

12   ecosystems upon which endangered ... and threatened species depend may be conserved, [and] to

13   provide a program for the conservation of such [endangered and threatened] species[.]” 16

14   U.S.C. § 1531(b). Furthermore, the ESA declares “the policy of Congress that all Federal

15   departments and agencies shall seek to conserve endangered … and threatened species and shall

16   utilize their authorities in furtherance of the purposes of [the ESA].” Id. § 1531(c). The ESA

17   defines “conserve” broadly as “to use and the use of all methods and procedures which are

18   necessary to bring any endangered … or threatened species to the point at which the measures

19   provided pursuant to this chapter are no longer necessary”—i.e., to the point of full recovery. Id.

20   § 1532(3).

21         5.     Since the law’s passage in 1973, ninety-nine percent of species protected by the ESA

22   have not gone extinct. Multiple species at the brink of extinction upon the ESA’s enactment have

23   seen dramatic population increases, including the black footed ferret (Mustela nigripes),

24   California condor (Gymnogyps californianus), whooping crane (Grus americana), and shortnose

25   sturgeon (Acipenser brevirostrum), and the ESA has resulted in the successful recovery and

26   delisting of several species, including our national bird, the bald eagle (Haliaeetus

27   leucocephalus), the American peregrine falcon (Falco peregrinus anatum), the Delmarva

28
                                                          3
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 4 of 57



 1   Peninsula fox squirrel (Sciurus niger cinereus), and the American alligator (Alligator

 2   mississippiensis).

 3         6.    The ESA achieves its overriding statutory purposes through multiple vital programs,

 4   each of which is undermined by the Final Rules. Section 4 of the ESA, 16 U.S.C. § 1533,

 5   provides for the listing of both endangered and threatened species based solely on the best

 6   scientific and commercial data about threats to the species, and ensures the survival and recovery

 7   of listed species by requiring the Services to designate “critical habitat” essential to their

 8   conservation. Section 7, id. § 1536, mandates that all federal agencies, in consultation with the

 9   Services, utilize their authorities in furtherance of the purposes of the ESA by carrying out

10   programs for the conservation of endangered and threatened species, and that such federal

11   agencies also ensure that any actions they authorize, fund, or carry out are not likely to jeopardize

12   the continued existence of any listed species or destroy or adversely modify their designated

13   critical habitat. Finally, section 9 of the ESA, id. § 1538, prohibits the “take” (e.g., killing,

14   injuring, harassing, or harming) of listed endangered fish and wildlife species, and section 4(d)

15   separately authorizes extension of that prohibition to listed threatened species, see id. § 1533(d).

16         7.    The State Plaintiffs have a concrete interest in the Services’ lawful implementation of

17   the ESA and its role in preventing harm to and promoting recovery of imperiled wildlife,

18   resources that are owned and held in trust by many of the State Plaintiffs for the benefit of their

19   citizens. Imperiled plants and animals protected by the ESA are found in all of the State

20   Plaintiffs, along with critical habitat, federal lands, and non-federal facilities and activities

21   requiring federal permits and licenses subject to the ESA’s section 7 consultation requirements.

22         8.    As the federal agencies tasked by Congress with implementing the ESA, the Services

23   have promulgated regulations to implement the ESA’s requirements.

24         9.    While the Services claim that the primary purposes of the Final Rules are to increase

25   clarity and encourage efficiency and transparency, these changes fail to do so and, instead,

26   fundamentally undermine and contradict the requirements of the ESA.

27         10.   The Final Rule addressing listing decisions and critical habitat designations,

28   “Revision of the Regulations for Listing Species and Designating Critical Habitat,” 84 Fed. Reg.
                                                            4
                          First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 5 of 57



 1   45,020 (Aug. 27, 2019) (the “Listing Rule”), unlawfully and arbitrarily: injects economic

 2   considerations and quantitative thresholds into the ESA’s science-driven, species-focused

 3   analyses; limits the circumstances under which species can be listed as threatened; eliminates

 4   consideration of species recovery in the delisting process; expands the ESA’s expressly narrow

 5   exemptions from the requirement to designate critical habitat; and severely limits when presently

 6   unoccupied critical habitat would be designated, particularly where climate change poses a threat

 7   to species habitat.

 8         11.   The Final Rule revising regulations governing cooperation between federal agencies

 9   and the Services for federal agency actions that may affect listed species or critical habitat,

10   “Revision of Regulations for Interagency Cooperation,” 84 Fed. Reg. 44,976 (Aug. 27, 2019) (the

11   “Interagency Consultation Rule”), unlawfully and arbitrarily: limits when a federal agency action

12   would be deemed to destroy or adversely modify designated critical habitat; significantly restricts

13   analysis of the type and extent of effects of a federal agency action; limits when changed

14   circumstances require re-initiation of consultation on a federal agency action; limits federal action

15   agencies’ duty to insure mitigation of the adverse effects of their proposals and gives these

16   agencies the ability to make biological determinations that the Services are required to make

17   themselves; places an unexplained time limit on informal consultation; and allows for

18   “programmatic” and “expedited” consultations that lack the required and in-depth, site-specific

19   analysis of a proposed federal agency action.

20         12.   Finally, the Final Rule entitled “Revision of the Regulations for Prohibitions to

21   Threatened Wildlife and Plants,” 84 Fed. Reg. 44,753 (Aug. 27, 2019) (the “4(d) Rule”)

22   unlawfully and arbitrarily removes the FWS’s prior regulatory extension to all threatened species

23   of the “take” prohibitions under section 9 of the ESA, which the statute automatically affords to

24   endangered species. This change constitutes a radical departure from the longstanding,

25   conservation-based agency policy and practice of providing default section 9 protections to all

26   newly-listed threatened species, without any reasoned explanation. This change also contravenes

27   the ESA’s conservation purpose and mandate by leaving threatened species without protections

28   necessary to promote their recovery and increasing the risk that they will become endangered.
                                                             5
                           First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 6 of 57



 1         13.   Furthermore, the Services violated NEPA by failing to assess the environmental

 2   impacts of the Final Rules or to circulate such analyses for public review and comment. Each of

 3   the Final Rules is without question a major federal action, and each will significantly affect the

 4   human environment by eviscerating the ESA’s important species protections. None of the Final

 5   Rules qualify for the limited, procedural categorical exclusions from NEPA compliance that the

 6   Services rely upon.

 7         14.   Accordingly, State Plaintiffs seek a declaration that the Services’ issuance of the

 8   Final Rules violates the ESA, the APA, and NEPA, and request that the Court vacate and set

 9   aside the Final Rules.

10                                     JURISDICTION AND VENUE
11         15.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising under the

12   laws of the United States), 28 U.S.C. § 1346 (civil action against the United States), and 5 U.S.C.

13   §§ 701–706 (APA). An actual controversy exists between the parties within the meaning of 28

14   U.S.C. § 2201(a), and this Court may grant declaratory relief, injunctive relief, and other relief

15   pursuant to 28 U.S.C. §§ 2201–2202 and 5 U.S.C. §§ 705–706.

16         16.   The Final Rules constitute final agency actions under the APA. 5 U.S.C. §§ 704, 706.

17   Many of the State Plaintiffs submitted timely and detailed comments opposing the Services’

18   proposed regulations and have therefore exhausted all administrative remedies with regard to this

19   action. All State Plaintiffs have suffered legal wrong due to the Services’ actions, and are

20   adversely affected or aggrieved by the Services’ actions within the meaning of the United States

21   Constitution and the APA. 5 U.S.C. § 702.

22         17.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(C) because this is

23   the judicial district in which Plaintiff State of California resides, and this action seeks relief

24   against federal agencies and officials acting in their official capacities.

25                                   INTRADISTRICT ASSIGNMENT
26         18.   Pursuant to Civil Local Rules 3-5(b) and 3-2(c), there is no basis for assignment of

27   this action to any particular location or division of this Court. However, this case is related to

28   Center for Biological Diversity, et al. v. Bernhardt, et al., Case No. 3:19-cv-05206 (complaint
                                                          6
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 7 of 57



 1   filed Aug. 21, 2019), which challenges the same Final Rules and has been assigned to the

 2   Oakland Division. Pursuant to Civil Local Rule 3-12(b), State Plaintiffs intend to promptly file

 3   an Administrative Motion to Consider Whether Cases Should Be Related.

 4                                                    PARTIES
 5            19.   Plaintiff STATE OF CALIFORNIA brings this action by and through Attorney

 6   General Xavier Becerra. The Attorney General is the chief law enforcement officer of the State

 7   and has the authority to file civil actions in order to protect public rights and interests, including

 8   actions to protect the natural resources of the State. Cal. Const. art. V, § 13; Cal. Gov’t Code §§

 9   12600-12612. This challenge is brought in part pursuant to the Attorney General’s independent

10   constitutional, statutory, and common law authority to represent the people’s interests in

11   protecting the environment and natural resources of the State of California from pollution,

12   impairment, or destruction. Cal. Const. art. V, § 13; Cal. Gov’t Code §§ 12511, 12600-12612;

13   D’Amico v. Bd. of Med. Exam’rs, 11 Cal. 3d 1 (1974).

14            20.   The State of California has a sovereign interest in its natural resources and is the

15   sovereign and proprietary owner of all the State’s fish and wildlife and water resources, which are

16   State property held in trust by the State for the benefit of the people of the State. People v.

17   Truckee Lumber Co., 116 Cal. 397 (1897); Betchart v. Cal. Dep’t of Fish & Game, 158 Cal. App.

18   3d 1104 (1984); Nat’l Audubon Soc’y v. Superior Ct., 33 Cal. 3d 419 (1983); Cal. Water Code §

19   102; Cal. Fish & Game Code §§ 711.7(a), 1802. In addition, the State of California has enacted

20   numerous laws concerning the conservation, protection, restoration and enhancement of the fish

21   and wildlife resources of the State, including endangered and threatened species, and their habitat.

22   Such laws include, but are not limited to, the California Endangered Species Act, which declares

23   that the conservation, protection and enhancement of endangered and threatened species and their

24   habitat is a matter of statewide concern, and that it is the policy of the state to conserve, protect,

25   restore, and enhance endangered and threatened species and their habitat. Cal. Fish & Game

26   Code §§ 2050, 2051(c), 2052. As such, the State of California has a sovereign and statutorily-

27   mandated interest in protecting species in the State from harm both within and outside of the

28   State.
                                                            7
                          First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 8 of 57



 1         21.   There are currently over 300 species listed as endangered or threatened under the

 2   ESA that reside wholly or partially within the State of California and its waters—more than any

 3   other mainland state. Examples include the southern sea otter (Enhydra lutris nereis) found along

 4   California’s central coastline, the desert tortoise (Gopherus agassizii) and its critical habitat in the

 5   Mojave Desert, the marbled murrelet (Brachyramphus marmoratus) in north coast redwood

 6   forests, as well as two different runs of Chinook salmon (Oncorhynchus tshawytscha) and their

 7   spawning, rearing, and migration habitat in the Bay-Delta and Central Valley rivers and streams.

 8   California has tens of millions of acres of federal public lands, multiple federal water projects,

 9   numerous military bases and facilities and other federal facilities and infrastructure projects that

10   are subject to the ESA’s section 7 consultation requirements. Moreover, countless acres of non-

11   federal lands and numerous non-federal facilities and activities in California are subject to federal

12   permitting and licensing requirements—and therefore section 7 consultation requirements.

13         22.   Plaintiff COMMONWEALTH OF MASSACHUSETTS brings this action by and

14   through Attorney General Maura Healey. The Attorney General is the chief legal officer of the

15   Commonwealth and brings this action on behalf of itself and its residents to protect the

16   Commonwealth’s sovereign and proprietary interest in the conservation and protection of its

17   natural resources and the environment. See Mass. Const. Am. Art. 97; Mass. Gen. Laws, ch. 12,

18   §§ 3 and 11D.

19         23.   At least twenty-five federally listed endangered or threatened species are known to

20   occur in Massachusetts, including, for example, the threatened piping plover (Charadrius

21   melodus) and northern long-eared bat (Myotis septentrionalis), and the endangered shortnose

22   sturgeon (Acipenser brevirostrum) and leatherback sea turtle (Dermochelys coriacea).

23   Massachusetts also has enacted and devotes significant resources to implementing numerous laws

24   concerning the conservation, protection, restoration, and enhancement of the Commonwealth’s

25   plant, fish, and wildlife resources, including the Massachusetts Endangered Species Act, which

26   protects over four hundred imperiled species, including those listed as endangered, threatened,

27   and special concern species and their habitat. See Mass. Gen. Laws, ch. 131A. As such, the

28
                                                          8
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 9 of 57



 1   Commonwealth has an interest in protecting species in the Commonwealth from harm both within

 2   and outside of Massachusetts.

 3         24.   Plaintiff STATE OF MARYLAND brings this action by and through its Attorney

 4   General, Brian E. Frosh. The Attorney General of Maryland is the State’s chief legal officer with

 5   general charge, supervision, and direction of the State’s legal business. Under the Constitution of

 6   Maryland, and as directed by the Maryland General Assembly, the Attorney General has the

 7   authority to file suit to challenge action by the federal government that threatens the public

 8   interest and welfare of Maryland residents. Md. Const. art. V, § 3(a)(2); Md. Code Ann., State

 9   Gov’t § 6-106.1.

10         25.   The State of Maryland has enacted laws to protect sensitive species and their habitat

11   and explicitly incorporates federally listed species into state regulations governing imperiled

12   species. Nongame and Endangered Species Act, MD Code. Nat. Res. §§ 10-2A et seq. Twenty-

13   one federally listed species, including thirteen animals and eight plants, are believed to occur in

14   Maryland. A few examples include the federally endangered dwarf wedgemussel (Alasmidonta

15   heterodon), the federally threatened bog turtle (Glyptemys muhlenbergii), and the federally

16   threatened Puritan tiger beetle (Cicindela puritan). Several of these species occur not just in

17   Maryland but in other states as well. Maryland therefore has a distinct interest in the recovery of

18   these species not just within its own borders but throughout each species’ range.

19         26.   The STATE OF COLORADO brings this action by and through its Attorney General,

20   Philip J. Weiser. The Attorney General has authority to represent the State, its departments, and

21   its agencies, and “shall appear for the state and prosecute and defend all actions and proceedings,

22   civil and criminal, in which the state is a party.” Colo. Rev. Stat. § 24-31-101.

23         27.   Wildlife within the State of Colorado is the property of the State. Colo. Rev. Stat. §

24   33-1-101(2). In addition to providing for management of game species, Colorado has enacted

25   laws protecting nongame and endangered and threatened species in the State. See, e.g., id. §§ 24-

26   33-101; 33-2-101-107. Colorado’s General Assembly has declared that wildlife indigenous to

27   Colorado determined to be threatened or endangered “should be accorded protection in order to

28   maintain and enhance their numbers” and that in addition, Colorado should “assist in the
                                                          9
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 10 of 57



 1   protection of species or subspecies of wildlife which are deemed to be endangered or threatened

 2   elsewhere.” Id. § 33-2-102. In addition, the General Assembly has recognized the importance of

 3   conserving native species of animals and plants, including those that are listed or candidate

 4   species under federal law, and has charged the State’s department of natural resources and the

 5   division of parks and wildlife with developing and implementing programs for such conservation.

 6   Id. § 24-33-111(1). To facilitate these programs, the general assembly created a Species

 7   Conservation Trust Fund to provide a reliable source of funding for conservation of species and

 8   habitat. Id. § 24-33-111(2).

 9         28.   Accordingly, Colorado has invested millions of dollars in conservation of these

10   species and their habitat in the State, with the goal of maintaining sufficiently robust populations

11   to avoid the need to list them under the ESA. These conservation successes include Arkansas

12   darter (Etheostoma cragini), Gunnison’s prairie dog (Cynomys gunnisoni), greater sage-grouse

13   (Centrocercus urophasianus), and Rio Grande cutthroat trout (Oncorhynchus clarki virginalis).

14   In addition, Colorado is home to numerous federally listed plant and animal species, including the

15   Canada lynx (Lynx canadensis), Gunnison sage-grouse (Centrocercus minimus), greenback

16   cutthroat trout (Oncorhynchus clarkii stomias), Preble’s meadow jumping mouse (Zapus

17   hudsonius preblei), Mesa Verde cactus (Sclerocactus mesae-verde), and Parachute beardtongue

18   (Penstemon debilis). In partnership with federal land management agencies and the FWS,

19   Colorado has implemented programs to assist in protecting and recovering these and other listed

20   species.

21         29.   Colorado also has over twenty million acres of federally owned lands, including

22   eleven national forests, four national parks, 42 national wilderness areas, and six major military

23   bases, all subject to ESA’s section 7 consultation requirements.

24         30.   Plaintiff STATE OF CONNECTICUT brings this action by and through Attorney

25   General William Tong. The Attorney General of Connecticut is generally authorized to have

26   supervision over all legal matters in which the State of Connecticut is a party. He is also

27   statutorily authorized to appear for the State “in all suits and other civil proceedings, except upon

28   criminal recognizances and bail bonds, in which the State is a party or is interested ... in any court
                                                         10
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 11 of 57



 1   or other tribunal, as the duties of his office require; and all such suits shall be conducted by him

 2   or under his direction.” Conn. Gen. Stat. § 3-125.

 3         31.   Pursuant to the Connecticut Endangered Species Act, Conn. Gen. Stat. § 26-303 et

 4   seq., it is the position of the Connecticut General Assembly that those species of wildlife and

 5   plants that are endangered or threatened are of “ecological, scientific, educational, historical,

 6   economic, recreational and aesthetic value to the people of the [State of Connecticut], and that the

 7   conservation, protection, and enhancement of such species and their habitats are of state-wide

 8   concern.” Id. § 26-303. As a consequence, “the General Assembly [of Connecticut] declares it is

 9   a policy of the [S]tate to conserve, protect, restore, and enhance any endangered or threatened

10   species and essential habitat.” Id.

11         32.   At least fourteen federally-listed endangered or threatened species are known to occur

12   in Connecticut, including, but not limited to, the endangered Northern Long-Eared Bat (Myotis

13   septentrionalis), Indiana Bat (Myotis sodalis), Kemp’s Ridley Sea Turtle (Lepidochelys kempii),

14   Atlantic Green Turtle (Chelonia mydas), Loggerhead Turtle (Caretta caretta), and Atlantic

15   Sturgeon (Acipenser oxyrinchus). Connecticut also has enacted and devotes significant resources

16   to implementing a comprehensive environmental statutory scheme concerning the conservation,

17   protection, restoration and enhancement of the plant, fish, and wildlife resources and habitats

18   within the State, including the Connecticut Endangered Species Act, which protects hundreds of

19   imperiled species and their habitats, as well as the Connecticut Environmental Protection Act,

20   which protects the air, water, and natural resources of the State held within the public trust. See

21   Conn. Gen. Stat. §§ 26-303 et seq.; 22a-14 et seq. As such, the State of Connecticut has a

22   sovereign and statutorily mandated interest in protecting species in the State from harm both

23   within and outside of the State.

24         33.   Plaintiff STATE OF ILLINOIS brings this action by and through Attorney General

25   Kwame Raoul. The Attorney General is the chief legal officer of the State of Illinois (Ill. Const.,

26   art V, § 15) and “has the prerogative of conducting legal affairs for the State.” Envt’l Prot.

27   Agency v. Pollution Control Bd., 372 N.E.2d 50, 51 (Ill. Sup. Ct. 1977). He has common law

28   authority to represent the People of the State of Illinois and “an obligation to represent the
                                                         11
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 12 of 57



 1   interests of the People so as to ensure a healthful environment for all the citizens of the State.”

 2   People v. NL Indus., 604 N.E.2d 349, 358 (Ill. Sup. Ct. 1992).

 3         34.   The State of Illinois has “ownership of and title to all wild birds and wild mammals”

 4   (520 ILCS 5/2.1 (2018)) and “all aquatic life” within the State (515 ILCS 5 (2018)). See United

 5   Taxidermists Ass’n v. Illinois Dept. of Natural Resources, 436 Fed. Appx. 692, 695 (7th Cir.

 6   2011). Furthermore, the State of Illinois has enacted numerous laws to protect endangered

 7   species (e.g., 520 ILCS 10 (2018)), animal habitat (e.g., 520 ILCS 20 (2018)), and the State’s

 8   natural areas and caves (e.g., 525 ILCS 33 (2018), 525 ILCS 5/6 (2018)). Accordingly, the State

 9   has a substantial interest in protecting wildlife both within and outside its borders.

10         35.   There are currently over 34 species listed as endangered or threatened under the ESA

11   that reside wholly or partially within the State of Illinois and its waters. For example, the Illinois

12   cave amphipod (Gammarus acherondytes) is a small crustacean that is endemic to six cave

13   systems in Illinois’ Monroe County and St. Clair County. Illinois is also home to the piping

14   plover (Charadrius melodus); two piping plover chicks recently hatched on the shores of Lake

15   Michigan in Chicago’s north side. Additionally, Illinois has significant federally owned lands,

16   including two areas managed by the U.S. Forest Service and numerous military bases, all subject

17   to ESA’s section 7 consultation requirements.

18         36.   Michigan Attorney General Dana Nessel brings this suit on behalf of Plaintiff the

19   People of the STATE OF MICHIGAN. The Michigan Attorney General is authorized to “appear

20   for the people of [the] state in any ... court or tribunal, in any cause of matter ... in which the

21   people of [the] state may be a party or interested.” Mich. Comp. Laws § 14.28. The People

22   declared when they enacted Michigan’s Constitution that the “conservation and development of

23   the natural resources of the state are hereby declared to be of paramount public concern in the

24   interest of the health, safety and general welfare of the people.” Mich. Const. art. 4, § 52.

25   Accordingly, they tasked Michigan’s Legislature with “the protection of ... [the] natural resources

26   of the state from ... impairment and destruction.” Id.

27         37.   The Legislature responded by passing the Natural Resources and Environmental

28   Protection Act. Mich. Comp. Laws § 324.101 et seq. That law declares that “[a]ll animals found
                                                         12
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 13 of 57



 1   in this state, whether resident or migratory and whether native or introduced, are the property of

 2   the people of the state.” Id. § 324.40105; see also id. § 324.48702(1) (“all fish, reptiles,

 3   amphibians, mollusks, and crustaceans found in this state are the property of the state.”). Part 365

 4   of that law, titled Endangered Species Protection, requires Michigan to “perform those acts

 5   necessary for the conservation, protection, restoration, and propagation of endangered and

 6   threatened species of fish, wildlife, and plants in cooperation with the federal government,

 7   pursuant to the endangered species act of 1973, Public Law 93-205, 87 Stat. 884, and with rules

 8   promulgated by the secretary of the interior under that act.” Id. § 324.36502.

 9         38.   Michigan has 26 plants and animals the Services have listed as threatened or

10   endangered. These include the Eastern massasauga rattlesnake in Michigan’s marsh areas

11   (Sistrurus catenatus), the piping plover on the shores of the Great Lakes (Charadrius melodus),

12   and the iconic Michigan monkey-flower (Mimulus michiganensis). Recovering these and other

13   threatened or endangered species is key to protecting the People’s interest in conserving and

14   developing Michigan’s natural resources. Additionally, millions of acres in Michigan are owned

15   by the federal government, making them subject to the ESA’s section 7 consultation

16   requirements. These include forest areas such as the Hiawatha National Forest, and national

17   parks such as Isle Royale National Park, Pictured Rocks National Lakeshore, and Sleeping Bear

18   Dunes National Lakeshore.

19         39.   Plaintiff STATE OF MINNESOTA is a sovereign state in the United States of

20   America. Attorney General Keith Ellison brings this action on behalf of Minnesota to protect the

21   interests of Minnesota and its residents. The Attorney General’s powers and duties include acting

22   in federal court in matters of State concern. Minn. Stat. § 8.01.

23         40.   Ownership of wild animals in Minnesota “is in the state, in its sovereign capacity for

24   the benefit of all people of the state.” Minn. Stat. § 97A.025; see also Minn. Stat. § 97A.501,

25   subd. 1. In fulfillment of this wildlife trust obligation Minnesota has determined that its fish and

26   wildlife are “to be conserved and enhanced through [the state’s] planned scientific management,

27   protection, and utilization.” Minn. Stat. § 84.941. No person may take, import, transport, or sell

28   an endangered species of wild animal unless authorized by Minnesota’s endangered species
                                                         13
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 14 of 57



 1   statute. Minn. Stat. § 97A.501, subd. 2. Minnesota’s Endangered Species Statute provides for

 2   Minnesota to define and protect endangered, threatened, or species of special concern. Minn.

 3   Stat. § 84.0895. Minnesota regulates the treatment of species that it has designated as endangered

 4   and threatened. Minn. R. 6212.1800-2300. Minnesota’s definitions of endangered and threatened

 5   species differ from—but overlap with—federal definitions under the ESA, which also serves to

 6   identify, regulate, and protect the wildlife in the state. Minnesota’s official List of Endangered,

 7   Threatened, and Special Concern Species includes several animals as worthy of Minnesota’s

 8   “endangered” status, such as the Topeka Shiner (nontropis topeka), the Higgins Eye Pearlymussel

 9   (lampsilis higgininsi), and the Winged Mapleleaf Mussel (quadrula fragosa), which are listed as

10   endangered under the federal definition. It also includes certain species designated for

11   Minnesota’s “special concern” status, such as the Canada lynx (lynx canadensis) and the Western

12   Prairie Fringed Orchid (plantanthera praeclara), which are listed federally as threatened. Minn.

13   R. 6134.0200. Certain species have federal designations but do not appear on Minnesota’s list,

14   such as the rusty-patched bumble bee (bombus affinis), which is listed as endangered under the

15   federal definition. In partnership with federal land management agencies and the FWS,

16   Minnesota has invested in, and implemented, programs to assist in protecting and recovering

17   these and other listed species and in protecting their critical habitat. Minnesota therefore has an

18   interest in the recovery of these species in Minnesota. In addition, many of the species defined

19   under Minnesota or federal regulations occur in other states and the management of those species

20   in other states affects their ongoing viability in Minnesota. Minnesota therefore has an interest in

21   the recovery of such species throughout their range.

22         41.   Plaintiff STATE OF NEVADA brings this action by and through Attorney General

23   Aaron Ford. The Nevada Attorney General is the chief law enforcement officer of the State and

24   has the authority to file civil actions in order to protect public rights and interests, including

25   actions to protect the natural resources of the State. Nev. Const. art. V, § 19; N.R.S. 228.180.

26   This challenge is brought in part pursuant to the Attorney General’s independent constitutional,

27   statutory, and common law authority to represent the people’s interests in protecting the

28   environment and natural resources of the State of Nevada from pollution, impairment, or
                                                         14
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 15 of 57



 1   destruction. Nev. Const. art. V, § 19; N.R.S. 228.180. In addition, the Nevada Department of

 2   Wildlife, established as a state agency by the Nevada Legislature pursuant to N.R.S. § 501.331,

 3   has requested that the Attorney General bring this suit to protect Nevada’s sovereign interest in

 4   preserving threatened and endangered species.

 5         42.   The State of Nevada has a sovereign interest in its natural resources and is the

 6   sovereign and proprietary owner of all the State’s fish and wildlife and water resources, which are

 7   State property held in trust by the State for the benefit of the people of the State. N.R.S. 501.100

 8   provides that “[w]ildlife in this State not domesticated and in its natural habitat is part of the

 9   natural resources belonging to the people of the State of Nevada [and] [t]he preservation,

10   protection, management and restoration of wildlife within the State contribute immeasurably to

11   the aesthetic, recreational and economic aspects of these natural resources.” See Ex parte Crosby,

12   38 Nev. 389 (1915); see also Kleppe v. New Mexico, 426 U.S. 529, 545 (1976) (“Unquestionably

13   the States have broad trustee and police powers over wild animals within their jurisdictions.”). In

14   addition, the State of Nevada has enacted numerous laws concerning the conservation, protection,

15   restoration and enhancement of the fish and wildlife resources of the State, including endangered

16   and threatened species, and their habitat. As such, the State of Nevada has an interest in

17   protecting species in the State from actions both within and outside of the State.

18         43.   Nevada has approximately 58,226,015.60 acres of federally-managed land, totaling

19   84.9 percent of the State’s lands. The federal agencies that manage Nevada’s many acres are

20   subject to the ESA’s section 7 consultation requirements, including the Bureau of Indian Affairs,

21   the Bureau of Land Management, the Bureau of Reclamation, the Department of Defense, the

22   Department of Energy, the Fish and Wildlife Service, the Forest Service, and the National Park

23   Service. Moreover, additional non-federal lands and facilities in Nevada are subject to federal

24   permitting and licensing requirements. There are currently over 38 species listed as endangered

25   or threatened under the ESA that reside wholly or partially within the State of Nevada. Examples

26   include the desert tortoise (Gopherus agassizii) and its critical habitat in the Mojave Desert, the

27   Devil’s Hole pupfish (Cyprinodon diabolis) reliant on limited aquifers within the Amargosa

28   Desert ecosystem, the Lahontan cutthroat trout (Oncorhynchus clarkii henshawi) indigenous to
                                                         15
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 16 of 57



 1   Pyramid and Walker Lakes and nearly extirpated by American settlement in the Great Basin,

 2   Sierra Nevada bighorn sheep (Ovis Canadensis sierrae), and the greater sage-grouse

 3   (Centrocercus urophasianus) found in the foothills, plains and mountain slopes where sagebrush

 4   is present across fifteen of Nevada’s seventeen counties.

 5         44.   Plaintiff STATE OF NEW JERSEY is a sovereign state of the United States of

 6   America and brings this action on behalf of itself and as a trustee, guardian and representative of

 7   the residents and citizens of New Jersey. New Jersey holds wildlife in trust for the benefit of all

 8   of its people. The New Jersey Legislature has declared that it is the policy of the State to manage

 9   all forms of wildlife to insure their continued participation in the ecosystem. N.J. Stat. Ann. §

10   23:2A-2.

11         45.   At least fourteen federally-listed endangered or threatened species are known to occur

12   in New Jersey, including, for example, the threatened piping plover (Charadrius melodus), red

13   knot (Calidris canutus rufa), and Northern long-eared bat (Myotis septentrionalis), and the

14   endangered Indiana bat (Myotis sodalist) and dwarf wedgemussel (Alasmidonta heterodon).

15   Earlier this year, New Jersey designated the threatened bog turtle (Clemmys muhlenbergii) as the

16   official state reptile. New Jersey protects, conserves, restores and enhances plants, fish and

17   wildlife resources within the State through direct protective legislation such as the Endangered

18   Non-Game Species Conservation Act (ENSCA), N.J. Stat. Ann. §§ 23:2A-1 to -16, and the

19   Endangered Plant Species List Act, id. §§ 13:1B-15.151 to -158. New Jersey also incorporates

20   consideration of federal and state-listed species through other legislation including, but not

21   limited to, the Freshwater Wetlands Protection Act, id. § 13:9B-7(a)(2), and the Highlands Water

22   Protection and Planning Act, id. § 13:20-34(a)(4), and regulatory provisions such as the Pinelands

23   Comprehensive Management Plan, N.J. Admin. Code §§ 7:50-6.27 and -6.33 (adopted, in part,

24   pursuant to 16 U.S.C. § 471i(f)(1)(A)) and the Coastal Zone Management Rules, N.J. Admin.

25   Code § 7:7-9.36.

26         46.   New Jersey also expends significant resources purchasing and maintaining key

27   habitats relied upon by listed species, including vital foraging and nesting habitats along the

28   State’s coastal Barrier Islands and the Cape May Peninsula. For example, New Jersey invests
                                                         16
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 17 of 57



 1   time, resources and funding to manage the federally-listed threatened red knot. Twice annually,

 2   red knots migrate between South America and the Arctic. New Jersey and Delaware are critically

 3   important stops during the red knot’s northern migration to feed on horseshoe crab eggs where the

 4   red knots must eat enough to continue their arduous journey to the Arctic. New Jersey has an

 5   interest in protecting species inhabiting this State from harm both inside and outside of its

 6   borders, and New Jersey depends on its federal partners and other states to equally protect the red

 7   knot when it is not in New Jersey.

 8         47.   Plaintiff STATE OF NEW MEXICO brings this action by and through Attorney

 9   General Hector Balderas. The Attorney General of New Mexico is authorized to prosecute in any

10   court or tribunal all actions and proceedings, civil or criminal, when, in his judgment, the interest

11   of the State requires such action. NMSA 1978, § 8-5-2. Under the Constitution of New Mexico,

12   “protection of the state’s beautiful and healthful environment is . . . declared to be of fundamental

13   importance to the public interest, health, safety and the general welfare.” N.M. Const. art. XX, §

14   21. This provision “recognizes that a public trust duty exists for the protection of New Mexico’s

15   natural resources ... for the benefit of the people of this state.” Sanders-Reed ex rel. Sanders-

16   Reed v. Martinez, 350 P.3d 1221, 1225 (N.M. Ct. App. 2015). The New Mexico Game and Fish

17   Department is entrusted with the maintenance of wildlife and wildlife habitat and related

18   consultations with federal and other agencies toward that goal, NMSA 1978, § 17-1-5.1, and

19   oversees a program for conserving endangered plant species, id. § 75-6-1; see also id. 19.33.2-

20   19.33.6 (rules pertaining to state endangered and threatened species).

21         48.   FWS lists 40 animal and 13 plant species as threatened or endangered in New

22   Mexico. These include the endangered, iconic Southwestern willow flycatcher (Empidonax

23   traillii extimus), the endangered Rio Grande silvery minnow (Hybognathus amarus), the

24   endangered jaguar (Panthera onca), the endangered Mexican wolf (Canis lupus baileyi), and the

25   threatened Mexican spotted owl (Strix occidentalis lucida).

26         49.   Protecting rare species and their habitats is fundamental to protecting New Mexico’s

27   wildlife and wild places. Tourism, often focused on outdoor recreational activities, is an

28   important driver of New Mexico’s economy. In 2015, tourism accounted for $6.1 billion in direct
                                                         17
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 18 of 57



 1   spending and created roughly 89,000 jobs. Among the most-visited places in the State is the

 2   Bosque del Apache National Wildlife Refuge, established in 1939 to provide a critical stopover

 3   for migrating waterfowl and recognized as one of the premier bird-watching areas in North

 4   America. New Mexico hosts eight additional national wildlife refuges, fifteen national parks, and

 5   numerous national monuments, national conservation areas, and Department of Defense lands.

 6   New Mexico’s five national forests—the Carson, Cibola, Gila, Lincoln, and Santa Fe national

 7   forests—encompass 9.4 million acres, including most of the State’s mountainous areas, plus

 8   isolated sections of the State’s eastern prairies. Overall, 27,001,583 acres in New Mexico are

 9   federally owned, accounting for nearly 35 percent of the State’s land mass.

10         50.   Plaintiff STATE OF NEW YORK brings this action by and through Attorney General

11   Letitia James. The Attorney General is the chief legal officer of the State of New York and

12   brings this action on behalf of the State and its citizens and residents to protect their interests, and

13   in furtherance of the State’s sovereign and proprietary interests in the conservation and protection

14   of the State’s natural resources and the environment. The State of New York has an ownership

15   interest in all non-privately held fish and wildlife in the State, and has exercised its police powers

16   to enact laws for the protection of endangered and threatened species, protections long recognized

17   to be vitally important and in the public interest. See N.Y. Envtl. Conserv. Law §§ 11-0105, 11-

18   0535; Barrett v. State, 220 N.Y. 423 (1917). Wildlife conservation is a declared policy of the

19   State of New York. See N.Y. Const. art. XIV, § 3.

20         51.   There are dozens of federally endangered or threatened species that reside in whole or

21   in part within the State of New York and its waters. Many of these species are highly migratory,

22   and their recovery requires conservation efforts in New York, up and down the Atlantic Seaboard,

23   and beyond. Examples include four species of sea turtles that can be found in New York

24   waters—the loggerhead (Caretta caretta), green (Chelonia mydas), leatherback (Dermochelys

25   coriacea) and Kemp’s Ridley (Lepidochelys kempii). Achieving effective recovery for each of

26   these species requires strong ESA enforcement to protect such individuals that feed around Long

27   Island, as well as those breeding and nesting in the southern United States.

28
                                                         18
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 19 of 57



 1         52.   Robust species protections under the ESA are very important to New York. New

 2   York hosts ten National Wildlife Refuges, home to federally protected species like the Piping

 3   Plover (Charadrius melodus), and dozens of other federal sites, which along with numerous in-

 4   State activities that require federal licensing and/or permitting and are subject to ESA section 7

 5   consultation requirements. Full and adequate implementation of the ESA’s species-listing and

 6   habitat-designation provisions is critical for species’ survival within New York and elsewhere.

 7   To date, faithful implementation of the ESA by the federal government, coordinated together with

 8   state efforts, have helped species recover from the brink of extinction. Habitat protection efforts

 9   led by NMFS and New York have greatly increased populations of the endangered shortnose

10   sturgeon (Acipenser brevirostrum) and Atlantic sturgeon (Acipenser oxyrinchus). The Northern

11   long-eared bat (Myotis septentrionalis) also resides in-state and benefits from federal-state

12   coordination. And one of the greatest endangered species success stories, the recovery and

13   delisting of the iconic Bald Eagle (Haliaeetus leucocephalus), is due to federal and state efforts

14   including FWS critical habitat protections under the ESA, and New York’s reintroduction of this

15   virtually extirpated species by importing young birds and hand-rearing them before release.

16   Thus, strong ESA protections both within its State borders and throughout each species’ range are

17   fundamental to New York’s interests.

18         53.   Plaintiff STATE OF NORTH CAROLINA brings this action by and through

19   Attorney General Joshua H. Stein. The North Carolina Attorney General is the chief legal officer

20   of the State of North Carolina. The Attorney General is empowered to appear for the State of

21   North Carolina “in any cause or matter ... in which the State may be a party or interested.” N.C.

22   Gen. Stat. § 114-2(1). Moreover, the Attorney General is authorized to bring actions on behalf of

23   the citizens of the State in “all matters affecting the public interest.” Id. § 114-2(8)(a).

24         54.   The State of North Carolina has a sovereign interest in its public trust resources.

25   Under North Carolina law, “the wildlife resources of North Carolina belong to the people of the

26   State as a whole.” N.C. Gen. Stat. § 113-131(a). The State of North Carolina has enacted laws

27   and regulations concerning the conservation of the State’s fish and wildlife resources, including

28   endangered and threatened species. See e.g., id. §§ 113-331 to -337.
                                                         19
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 20 of 57



 1            55.   FWS lists 39 animal and 27 plant species as endangered or threatened in North

 2   Carolina, including the endangered Red-cockaded woodpecker (Picoides borealis), Carolina

 3   northern flying squirrel (Glaucmys sabrinus coloratus), and Leatherback sea turtle (Dermochelys

 4   coriacea). North Carolina contains over 2 million acres of federally-owned lands, including lands

 5   managed by the U.S. Forest Service, FWS, National Park Service, and Department of Defense, all

 6   of which are subject to the ESA’s section 7 consultation requirements.

 7            56.   Plaintiff STATE OF OREGON brings this suit by and through Attorney General

 8   Ellen Rosenblum. The Oregon Attorney General is the chief legal officer of the State of Oregon.

 9   The Attorney General’s duties include acting in federal court on matters of public concern and

10   upon request by any State officer when, in the discretion of the Attorney General, the action may

11   be necessary or advisable to protect the interests of the State. Ore. Rev. Stat. § 180.060(1). The

12   Oregon Department of Fish and Wildlife, established as a State agency by the Oregon Legislature

13   pursuant to Ore. Rev. Stat. § 496.080, has requested that the Attorney General bring this suit to

14   protect Oregon’s sovereign interest in preserving threatened and endangered species.

15            57.   The State of Oregon has a sovereign interest in its natural resources and is the

16   sovereign owner of the State’s fish and wildlife. Under Oregon law, “[w]ildlife is the property of

17   the State.” Ore. Rev. Stat. § 498.002. The State of Oregon has enacted numerous laws and rules

18   concerning the conservation and protection of the fish and wildlife resources of the State,

19   including endangered and threatened species and their habitat. See, e.g., Oregon Endangered

20   Species Act, Ore. Rev. Stat. §§ 496.171–496.192, 498.026; Fish and Wildlife Habitat Mitigation

21   Policy, Or. Admin. R. 635-415-0000 (creating goals and standards to “mitigate impacts to fish

22   and wildlife habitat caused by land and water development actions”); and Goal 5 of Oregon’s

23   statewide land use planning goals, Or. Admin. R. XXX-XX-XXXX(5) (“[l]ocal governments shall

24   adopt programs that will protect natural resources,” including wildlife habitat). The State of

25   Oregon has an interest in protecting species in the State from harm both within and outside of the

26   State.

27            58.   Oregon is home to numerous fish, land animals, and plants that the Services have

28   listed as endangered or threatened species. Of most significance in this case is that the fate of
                                                           20
                          First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 21 of 57



 1   many of these species is directly a result of, and tied to, Federal projects (e.g., dams) or Federal

 2   land management that is subject to section 7 consultation. For example, many of the State’s

 3   iconic salmon and steelhead runs have been listed because of sharp population declines. This

 4   includes the majority of salmon and steelhead runs in the Columbia River basin where the

 5   construction of federal dams was a primary factor in their decline and continues to hinder their

 6   recovery.

 7         59.   Elsewhere in the State, there are listed species—such as the marbled murrelet

 8   (Brachyramphus marmoratus), snowy plover (Charadrius nivosus), bull trout (Salvelinus

 9   confluentus), Foskett Dace (Rhinichthys osculus), Borax Lake Chub (Gila boraxobius)—that

10   depend on the tens of millions of acres of federal public lands, including 12 national forests, 18

11   national wildlife refuges, Crater Lake National Park, and over 15 million acres of Bureau of Land

12   Management lands. Because of this close link to the federal government, the new implementing

13   regulations for section 7 consultations will have a significant negative effect on Oregon’s ability

14   to recover many of its species.

15         60.   Plaintiff the COMMONWEALTH OF PENNSYLVANIA is a sovereign state of the

16   United States of America. This action is brought on behalf of the Commonwealth by Attorney

17   General Josh Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1.

18   Attorney General Shapiro brings this action on behalf of the Commonwealth pursuant to his

19   statutory authority. 71 Pa. Stat. § 732-204.

20         61.   The Commonwealth of Pennsylvania has a sovereign interest in its public natural

21   resources, which “are the common property of all the people, including generations yet to come.”

22   Pa. Const. art. I, § 27. The Commonwealth, as trustee, must “conserve and maintain them for the

23   benefit of all the people.” Id.; Robinson Twp., Washington Cty. v. Pennsylvania, 83 A.3d 901,

24   955-56 (Pa. 2013); see also 34 Pa. Stat. and Cons. Stat. Ann. § 103 (game and wildlife); 34 Pa.

25   Stat. and Cons. Stat. Ann. § 2161 (game and wildlife); 30 Pa. Stat. and Cons. Stat. Ann. § 2506

26   (fish). The Pennsylvania Constitution further protects every Pennsylvania resident’s “right to

27   clean air, pure water, and to the preservation of the natural, scenic, historic and esthetic values of

28   the environment.” Pa. Const. art. I, § 27. As such, the Commonwealth of Pennsylvania has an
                                                         21
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 22 of 57



 1   interest in protecting species in the Commonwealth from harm both within and outside of the

 2   Commonwealth.

 3         62.   At least 19 federally listed and protected endangered or threatened species are known

 4   to occur in Pennsylvania, including the endangered rusty patched bumble bee (Bombus affinis)

 5   and piping plover (Charadrius melodus) and the threatened northern long-eared bat (Myotis

 6   septentrionalis). Pennsylvania has enacted laws and regulations to protect endangered and

 7   threatened species and their habitat in the Commonwealth. See, e.g., 34 Pa. Stat. and Cons. Stat.

 8   Ann. § 2167 (wild birds and animals); 30 Pa. Stat. and Cons. Stat. Ann. § 2305 (fish, reptiles,

 9   amphibians, mussels). Pennsylvania law explicitly extends state protection to all federally listed

10   wild birds, animals, fish, reptiles, amphibians, and mussels. 30 Pa. Stat. and Cons. Stat. § 102

11   (defining endangered and threatened fish, reptiles, amphibians, mussels); 34 Pa. Stat. and Cons.

12   Stat. § 102 (defining endangered and threatened wild birds and animals). Pennsylvania further

13   empowers Commonwealth agencies to list and protect additional imperiled species. Pa. Stat. and

14   Cons. Stat. § 102 (fish, reptiles, amphibians, mussels); 34 Pa. Stat. and Cons. Stat. § 102 (wild

15   birds and animals); 17 Pa. Code ch. 45 (plants). As a result, Pennsylvania protects hundreds of

16   endangered or threatened species.

17         63.   Plaintiff STATE OF RHODE ISLAND brings this action by and through Attorney

18   General Peter F. Neronha. The Attorney General is the chief law enforcement officer of the State

19   and has the authority to file civil actions in order to protect public rights and interests, including

20   actions to protect the natural resources of the State. R.I. Const. art. I, § 17; R.I. Gen. Laws R.I.

21   § 10-20-1, et seq. This challenge is brought in part pursuant to the Attorney General’s

22   independent constitutional, statutory, and common law authority to represent the people’s

23   interests in protecting the environment and natural resources of the State of Rhode Island from

24   pollution, impairment, or destruction. Id.; Newport Realty, Inc. v. Lynch, 878 A.2d 1021 (R.I.

25   2005).

26         64.   The State of Rhode Island has a sovereign interest in its natural resources and is the

27   sovereign and proprietary owner of all the State’s fish and wildlife and water resources, which are

28   State property held in trust by the State for the benefit of the people of the State. RI. Const. Art. I
                                                         22
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 23 of 57



 1   § 17. In addition, the State of Rhode Island has enacted numerous laws concerning the

 2   conservation, protection, restoration and enhancement of the fish and wildlife resources of the

 3   State, including endangered and threatened species, and their habitat. As such, the State of Rhode

 4   Island has an interest in protecting species in the State from actions both within and outside of the

 5   State.

 6            65.   There are currently thirteen species listed as endangered or threatened under the ESA

 7   that reside wholly or partially within the State of Rhode Island and its waters. Examples include

 8   the New England cottontail (Sylvilagus transitionalis), which, as recently as 1960, could be found

 9   throughout much of New England, but whose range has shrunk by 86 percent; the roseate tern

10   (Sterna dougallii) and piping plover (Charadrius melodus), found along Rhode Island’s coastal

11   beaches and islands; the sandplain gerardia (Agalinis acuta), which inhabits dry, sandy, poor-

12   nutrient soils in sandplain and serpentine sites; and the American burying beetle (Nicrophorus

13   americanus), which once lived in 35 states, the District of Columbia, and three Canadian

14   provinces, but now are known to occur in only four states. Rhode Island has 5,157 acres of

15   federal public lands, numerous federal wildlife refuges, multiple federal water projects, numerous

16   military facilities and other federal facilities and infrastructure projects that are subject to the

17   ESA’s section 7 consultation requirements. Moreover, countless acres of non-federal lands and

18   numerous non-federal facilities and activities in Rhode Island are subject to federal permitting

19   and licensing requirements—and therefore section 7 consultation requirements.

20            66.   Plaintiff STATE OF VERMONT brings this action by and through Attorney General

21   Thomas J. Donovan, Jr. The Attorney General is the chief legal officer of the State of Vermont.

22   See Vt. Stat. Ann. tit. 3, § 152 (“The Attorney General may represent the State in all civil and

23   criminal matters as at common law and as allowed by statute.”). Vermont is a sovereign entity

24   and brings this action to protect its own sovereign and proprietary rights. The Attorney General’s

25   powers and duties include acting in federal court on matters of public concern. This challenge is

26   brought pursuant to the Attorney General’s independent constitutional, statutory, and common

27   law authority to bring suit and obtain relief on behalf of the State of Vermont.

28
                                                           23
                          First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 24 of 57



 1         67.   “[T]he fish and wildlife of Vermont are held in trust by the State for the benefit of the

 2   citizens of Vermont and shall not be reduced to private ownership. The State of Vermont, in its

 3   sovereign capacity as a trustee for the citizens of the State, shall have ownership, jurisdiction, and

 4   control of all the fish and wildlife of Vermont.” Vt. Stat. Ann. tit. 10, § 4081(a)(1). The State of

 5   Vermont has enacted laws protecting endangered and threatened species and critical habitat, and

 6   currently lists 52 animal species, 8 of which are listed under the ESA, and 163 plant species, 3 of

 7   which are listed under the ESA. See id., §§ 5401 et seq. The Vermont Department of Fish and

 8   Wildlife implements the Vermont endangered species protections and has a strong interest in

 9   species protections both within Vermont and outside the State.

10         68.   Vermont hosts nearly a half a million acres of federal lands, including the Green

11   Mountain National Forest, the Missisquoi National Wildlife Refuge, and the Silvio O. Conte

12   National Fish and Wildlife Refuge. These lands are subject to the ESA’s section 7 consultation

13   requirements as are other State lands subject to federal permits and federal funding.

14         69.   Plaintiff STATE OF WASHINGTON is a sovereign entity and brings this action to

15   protect its own sovereign and proprietary rights. The Attorney General is the chief legal adviser

16   to the State of Washington. The Attorney General’s powers and duties include acting in federal

17   court on matters of public concern. This challenge is brought pursuant to the Attorney General’s

18   independent constitutional, statutory, and common law authority to bring suit and obtain relief on

19   behalf of the State of Washington.

20         70.   Wildlife, fish, and shellfish are the property of the State of Washington. Rev. Code

21   Wash. (RCW) § 77.04.012. The Washington Department of Fish and Wildlife actively carries

22   forth the legislative mandate to, inter alia, preserve, protect, perpetuate, and manage wildlife, fish,

23   and wildlife and fish habitat. Id.; id. § 77.04.055; see also id. § 77.110.030 (declaring that

24   “conservation, enhancement, and proper utilization of the state’s natural resources … are

25   responsibilities of the state of Washington”).

26         71.   The Washington Fish and Wildlife Commission classifies forty-five species as

27   Endangered, Threatened, or Sensitive under State law. Wash. Admin. Code 220-610-010; 220-

28   200-100. More than half of these species are also federally listed as endangered or threatened
                                                         24
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 25 of 57



 1   under the ESA, including southern resident killer whales (Orcinus orca), pygmy rabbits

 2   (Brachylagus idahoensis), streaked horned larks (Eremophila alpestris strigata), and green sea

 3   turtles (Chelonia mydas). In addition, the Washington Department of Fish and Wildlife

 4   designates 102 species as candidates for state listing as endangered, threatened, or sensitive, and

 5   more than twenty of the state candidate species, including chinook (Oncorhynchus tshawytscha),

 6   chum (Oncorhynchus keta), and sockeye (Oncorhynchus nerka) salmon and steelhead

 7   (Oncorhynchus mykiss), are listed as threatened or endangered under the ESA. In total, forty-nine

 8   federally listed species live in Washington. Washington also has several species, including

 9   wolverines (gulo gulo), Island Marble butterflies (Euchloe ausonides), and fishers (Martes

10   pennanti) that are candidates for federal listing.

11         72.   Washington expends significant resources to monitor, protect, and recover state and

12   federally listed species and their critical habitat. For example, the Washington Department of

13   Fish and Wildlife spends approximately $600,000 annually for management and recovery of the

14   endangered Taylor’s checkerspot butterfly (Euphydryas editha taylori), which is native to the

15   Pacific Northwest and is restricted to just eleven known populations, with eight of those

16   populations occurring in Washington State.

17         73.    Washington hosts tens of millions of acres of federal lands across ten national

18   forests, three national parks, twenty-three national wildlife refuges, three national monuments,

19   and numerous Department of Defense lands. These lands are subject to the ESA’s section 7

20   consultation requirements.

21         74.   Plaintiff STATE OF WISCONSIN is a sovereign state of the United States of

22   America and brings this action by and through its Attorney General, Joshua L. Kaul, who is the

23   chief legal officer of the State of Wisconsin and has the authority to file civil actions to protect

24   Wisconsin’s rights and interests. See Wis. Stat. § 165.25(1m). The Attorney General’s powers

25   and duties include appearing for and representing the State, on the governor’s request, “in any

26   court or before any officer, any cause or matter, civil or criminal, in which the state or the people

27   of this state may be interested.” Id.

28
                                                          25
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 26 of 57



 1         75.    In filing this action, the Attorney General seeks to prevent injuries to the State and its

 2   residents relating to their substantial interests in protecting and preserving threatened and

 3   endangered animals and plants. These injuries include harms to Wisconsin’s sovereign, quasi-

 4   sovereign, and proprietary interests.

 5         76.    Wisconsin holds legal title to all wild animals in the state “for the purposes of

 6   regulating their enjoyment, use, disposition, and conservation.” Wis. Stat. § 29.011(1). In 1972,

 7   Wisconsin became one of the first states to enact its own state-level endangered species law. See

 8   generally id. § 29.604. In doing so, the Wisconsin Legislature found that “the activities of both

 9   individual persons and governmental agencies are tending to destroy the few remaining whole

10   plant−animal communities in this state,” and that the preservation of those communities “is of

11   highest importance.” Id. § 29.604(1). The Legislature recognized “that certain wild animals and

12   wild plants are endangered or threatened,” and that those species “are entitled to preservation and

13   protection as a matter of general state concern.” Id. § 29.604(1). The State of Wisconsin

14   therefore has substantial sovereign and statutory interests in protecting species in the State from

15   harms within and from outside of the State.

16         77.    The federal ESA has been important for species recovery efforts in Wisconsin. The

17   FWS lists 22 species in Wisconsin as federally threatened or endangered. The State, through its

18   Department of Natural Resources, works on numerous projects to maintain and restore its

19   federally endangered and threatened species. For example, over the past 20 years the Wisconsin

20   DNR has worked with governmental and non-governmental partners toward the recovery of

21   endangered piping plovers (Charadrius melodus). Specific efforts have included protecting nests

22   and adding plover habitat. As a result, Wisconsin has contributed 118 chicks toward the Great

23   Lakes federal recovery goal of 150 breeding pairs, with the current population nearly halfway to

24   the goal. Piping plovers had their best nesting season in more than a century in 2019. Another

25   species found in Wisconsin, Kirtland’s Warbler (Setophaga kirtlandii), is expected to be removed

26   from the federal list, but it remains on Wisconsin’s state endangered species list because it has not

27   met the criteria to be delisted at the state level.

28
                                                           26
                         First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 27 of 57



 1         78.   Thousands of projects are reviewed annually in Wisconsin for potential impacts to

 2   state and federally listed plants and animals. Wisconsin therefore has a strong interest in the FWS

 3   administering, interpreting, and enforcing the federal ESA to best facilitate species recovery in

 4   Wisconsin. Additionally, nearly 1.8 million acres of land in Wisconsin are federally owned and

 5   are thus subject to the ESA’s Section 7 consultation requirement. These lands include the

 6   Chequamegon-Nicolet National Forest, the Apostle Islands National Lakeshore, the Upper

 7   Mississippi National Wildlife and Fish Refuge, and the Horicon National Wildlife Refuge.

 8         79.   Plaintiff DISTRICT OF COLUMBIA is a municipal corporation empowered to sue

 9   and be sued and is the local government for the territory constituting the permanent seat of the

10   government of the United States. The District is represented by and through its chief legal officer

11   the Attorney General for the District of Columbia. The Attorney General has general charge and

12   conduct of all legal business of the District and all suits initiated by and against the District and is

13   responsible for upholding the public interest. D.C. Code § 1-301.81(a)(1). Two species that the

14   Services have listed as endangered are known to occur in the District: the Hay’s Spring amphipod

15   (Stygobromus hayi) and the Atlantic sturgeon (Acipenser oxyrinchus oxyrinchus). The northern

16   long-eared bat (Myotis septentrionalis), which the Services have listed as threatened, is also

17   known to occur in the District. The District is in the historic range of and has potential habitat for

18   two other species that the Services have listed as endangered: the dwarf wedgemussel

19   (Alasmidonta heterodon) and the shortnose sturgeon (Acipenser brevirostrum); and two other

20   species that the Services have listed as threatened: the yellow lance (Elliptio lanceolata) and the

21   bog turtle (Clemmys muhlenbergii). The District’s Department of Energy and Environment, the

22   state trustee agency for fish and wildlife resources, is responsible for providing biological

23   expertise to review and comment on environmental documents and impacts relating to

24   development, infrastructure, and other projects that may impact federally listed species or Species

25   of Greatest Conservation Need (SGCN).

26         80.   Plaintiff the CITY OF NEW YORK brings this action by and through the Acting

27   Corporation Counsel Georgia Pestana. The Corporation Counsel is the chief legal officer of the

28   City of New York and brings this action on behalf of itself and its residents to protect New York
                                                         27
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 28 of 57



 1   City’s sovereign and proprietary interest in the conservation and protection of its natural

 2   resources and the environment. See New York City Charter Chap. 17, § 394.

 3         81.    New York City has a longstanding commitment to protection of endangered species

 4   and their habitat. New York City hosts, among other species, a population of Atlantic Coast

 5   piping plovers (Charadrius melodus), that nests on the beach of the Rockaways in Brooklyn and

 6   was designated a threatened species by the U.S. Fish and Wildlife Service. New York City has

 7   substantial interest in protecting wildlife both within and outside of its borders.

 8         82.    Defendant DAVID BERNHARDT is the Secretary of the United States Department

 9   of the Interior and is sued in his official capacity. Mr. Bernhardt has responsibility for

10   implementing and fulfilling the duties of the United States Department of the Interior, including

11   the administration of the ESA with regard to endangered and threatened terrestrial and freshwater

12   plant and animal species and certain marine species, and bears responsibility, in whole or in part,

13   for the acts complained of in this Complaint. Mr. Bernhardt signed the Final Rules at issue in this

14   Complaint.

15         83.    Defendant WILBUR ROSS is the Secretary of the United States Department of

16   Commerce and is sued in his official capacity. Mr. Ross has responsibility for implementing and

17   fulfilling the duties of the United States Department of Commerce, including the administration

18   of the ESA with regard to most endangered and threatened marine and anadromous fish species,

19   and bears responsibility, in whole or in part, for the acts complained of in this Complaint. Mr.

20   Ross signed the Listing Rule and the Interagency Consultation Rule at issue in this Complaint.

21         84.    Defendant UNITED STATES FISH AND WILDLIFE SERVICE is an agency within

22   the United States Department of the Interior to which the Secretary of the Interior has delegated

23   authority to administer the ESA with regard to endangered and threatened terrestrial and

24   freshwater plant and animal species and certain marine species, and bears responsibility, in whole

25   or in part, for the acts complained of in this Complaint.

26         85.    Defendant NATIONAL MARINE FISHERIES SERVICE is an agency within the

27   United States Department of Commerce to which the Secretary of Commerce has delegated

28   authority to administer the ESA with regard to most endangered and threatened marine and
                                                         28
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
          Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 29 of 57



 1   anadromous fish species, and bears responsibility, in whole or in part, for the acts complained of

 2   in this Complaint.

 3                                       STATUTORY BACKGROUND
 4   I.      ENDANGERED SPECIES ACT.
 5           86.   As discussed above, the fundamental purposes of the ESA are to “provide a means

 6   whereby the ecosystems upon which endangered ... and threatened species depend may be

 7   conserved, [and] to provide a program for the conservation of such [endangered and threatened]

 8   species.” 16 U.S.C. § 1531(b). The ESA achieves these statutory purposes through multiple vital

 9   programs, each of which are directly affected by the Final Rules.

10           87.   Section 4 of the ESA, 16 U.S.C. § 1533, prescribes the process for the Services to list

11   a species as “endangered” or “threatened” within the meaning of the statute and to designate

12   “critical habitat” for each such species. The ESA defines an endangered species as one “in

13   danger of extinction throughout all or a significant portion of its range,” while a threatened

14   species is “likely to become an endangered species within the foreseeable future throughout all or

15   a significant portion of its range.” Id. § 1532(6), (20).

16           88.   When the Services list a species as endangered or threatened, they generally also must

17   designate critical habitat for that species. 16 U.S.C. § 1533(a)(3)(A)(i), (b)(6)(C). The ESA

18   defines critical habitat as: “(i) the specific areas within the geographical area occupied by the

19   species, at the time it is listed in accordance with the [ESA], on which are found those physical or

20   biological features (I) essential to the conservation of the species and (II) which may require

21   special management considerations or protection; and (ii) specific areas outside the geographical

22   area occupied by the species at the time it is listed ... upon a determination by the Secretary that

23   such areas are essential for the conservation of the species.” Id. § 1532(5)(A) (emphasis added).

24           89.   Section 7 of the ESA, 16 U.S.C. § 1536, requires all federal agencies, including the

25   Services, to “utilize their authorities in furtherance of the purposes of [the ESA] by carrying out

26   programs for the conservation of” endangered and threatened species. 16 U.S.C. § 1536(a)(1).

27   Section 7 also requires all federal agencies to “insure” that any action they propose to authorize,

28   fund, or carry out “is not likely to jeopardize the continued existence” of any endangered or
                                                           29
                          First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 30 of 57



 1   threatened species or “result in the destruction or adverse modification of” any designated critical

 2   habitat. Id. § 1536(a)(2). If a federal agency action “may affect” any listed species or critical

 3   habitat, the federal action agency must initiate consultation with the relevant Service. 50 C.F.R.

 4   §§ 402.12(c)-(e), 402.14(a), (b)(1); see 16 U.S.C. §§ 1536(b)(3), (c)(1). As the Services have

 5   long recognized, the “may affect” standard is a low threshold for triggering consultation: “[a]ny

 6   possible effect, whether beneficial, benign, adverse or of an undetermined character” triggers the

 7   requirement. Cal. ex rel. Lockyer v. U.S. Dep’t of Agric., 575 F.3d 999, 1018-19 (9th Cir. 2009)

 8   (quoting Interagency Cooperation – Endangered Species Act of 1973, as amended, 51 Fed. Reg.

 9   19,926, 19,949 (June 3, 1986)) (emphasis in original).

10         90.   If the federal action agency or the appropriate Service determines that the action is

11   “likely to adversely affect” a listed species and/or designated critical habitat, the Service must

12   prepare a biological opinion on the effects of the action on the species and/or critical habitat. 16

13   U.S.C. § 1536(b)(3)(A); 50 C.F.R. § 402.14(b)(1). Under section 7, the Services’ biological

14   opinion must determine whether the action is likely to jeopardize the continued existence of any

15   listed species or adversely modify or destroy any designated critical habitat. 16 U.S.C. §

16   1536(b)(3)(A).

17         91.   If jeopardy or adverse modification is found, the biological opinion must include

18   “reasonable and prudent alternatives” to the agency action that “can be taken by the federal

19   agency or applicant in implementing” the action and that the Secretary believes would avoid

20   jeopardy or adverse modification. 16 U.S.C. § 1536(b)(3)(A). Finally, the biological opinion

21   must include a written statement (referred to as an “incidental take statement”) specifying the

22   impacts of any incidental take on the species, any “reasonable and prudent measures that the

23   [Services] consider [] necessary or appropriate to minimize such impact,” and the “terms and

24   conditions” that the agency must comply with in implementing those measures. Id. § 1536(b)(4).

25         92.   Section 9 of the ESA, 16 U.S.C. § 1538, prohibits any person from “taking” any

26   endangered fish or wildlife species. Id. §§ 1538(a)(1)(B), (G). The ESA defines “take” broadly

27   as to “harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect or attempt to engage

28   in any such conduct.” Id. § 1532(19). Section 9 of the ESA also prohibits any person from
                                                         30
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 31 of 57



 1   taking certain harmful actions with respect to any endangered plant species. Id. § 1538(a)(2).

 2   The ESA contains two permit-type processes that enable the Services to authorize some degree of

 3   “take” or other harm that does not jeopardize the continued existence of any listed fish, wildlife or

 4   plant species, subject to mitigation measures and other conditions. See id. §§ 1536(b)(4),

 5   1539(a)(1)(B). Section 4(d) of the ESA, id. § 1533(d), authorizes the Services to extend by

 6   regulation any or all of the section 9 prohibitions to any or all species listed as threatened under

 7   the ESA. Id. § 1533(d). Since the 1970s, the FWS has utilized this provision to extend all of the

 8   ESA’s section 9 prohibitions applicable to endangered species to all threatened fish, wildlife and

 9   plant species. See 40 Fed. Reg. 44,412 (Sept. 26, 1975) (promulgating 50 C.F.R. § 17.31

10   regarding threatened fish and wildlife species); 42 Fed. Reg. 32,374, 32,380 (June 24, 1977)

11   (promulgating 50 C.F.R. § 17.71 regarding threatened plant species).

12   II.   ADMINISTRATIVE PROCEDURE ACT.
13         93.    The APA, 5 U.S.C. §§ 551 et seq., governs the procedural requirements for federal

14   agency decision-making, including the agency rulemaking process. Under the APA, a “reviewing

15   court shall … hold unlawful and set aside” federal agency action found to be “arbitrary,

16   capricious, an abuse of discretion, or otherwise not in accordance with law,” “without observance

17   of procedure required by law,” or “in excess of statutory jurisdiction, authority, or limitations, or

18   short of statutory right.” 5 U.S.C. § 706(2). An agency action is arbitrary and capricious under

19   the APA where “the agency has relied on factors which Congress has not intended it to consider,

20   entirely failed to consider an important aspect of the problem, offered an explanation for its

21   decision that runs counter to the evidence before the agency, or is so implausible that it could not

22   be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle Mfrs.

23   Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (“State Farm”). An

24   agency does not have authority to adopt a regulation that is “manifestly contrary to the statute.”

25   Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 844 (1984); see also 5

26   U.S.C. § 706(2)(C).

27         94.   Additionally, “[a]gencies are free to change their existing policies,” but they must

28   “provide a reasoned explanation for the change.” Encino Motorcars, LLC v. Navarro, 136 S. Ct.
                                                         31
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 32 of 57



 1   2117, 2125 (2016) (citing National Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545

 2   U.S. 967, 981–82 (2005)). While an agency need not show that a new rule is “better” than the

 3   rule it replaced, it still must demonstrate that “it is permissible under the statute, that there are

 4   good reasons for it, and that the agency believes it to be better, which the conscious change of

 5   course adequately indicates.” Federal Commc’ns. Comm’n v. Fox Television Stations, Inc., 556

 6   U.S. 502, 515 (2009) (emphasis in original). Further, an agency must “provide a more detailed

 7   justification than what would suffice for a new policy created on a blank slate” when “its new

 8   policy rests upon factual findings that contradict those which underlay its prior policy,” “or when

 9   its prior policy has engendered serious reliance interests that must be taken into account.” Id.

10   Any “[u]nexplained inconsistency” in agency policy is “a reason for holding an interpretation to

11   be an arbitrary and capricious change from agency practice.” National Cable & Telecomms.

12   Ass’n, 545 U.S. at 981.

13         95.   Finally, prior to promulgating, amending, or repealing a rule, agencies must engage in

14   a public notice-and-comment process. 5 U.S.C. §§ 551(5), 553. Notice must include “either the

15   terms or substance of the proposed rule or a description of the subjects and issues involved.” Id.

16   § 553(b). To satisfy the requirements of APA section 553(b), notice of a proposed rule must

17   “provide an accurate picture of the reasoning that has led the agency to the proposed rule,” so as

18   to allow an “opportunity for interested parties to participate in a meaningful way in the discussion

19   and final formulation of rules.” Connecticut Light & Power Co. v. Nuclear Regulatory Comm’n,

20   673 F.2d 525, 528-30 (D.C. Cir. 1982). An agency must afford public notice of specific

21   regulatory changes and their reasoned basis to provide the public an opportunity for meaningful

22   comment. Home Box Office v. Federal Commc’ns Comm’n, 567 F.2d 9, 35-36 (D.C. Cir. 1977).

23   The public may then submit comments, which the agency must consider before promulgating a

24   final rule. 5 U.S.C. § 553(c). This process is designed to “give interested persons an opportunity

25   to participate in the rule making through submission of written data, views, or arguments.” Id.

26   Further, while an agency may modify a proposed rule in response to public comments, it may not

27   finalize a rule that is not a “logical outgrowth” of the proposed rule. Natural Res. Def. Council v.

28   Environmental Prot. Agency, 279 F.3d 1180, 1186 (9th Cir. 2002). If “a new round of notice and
                                                         32
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 33 of 57



 1   comment would provide the first opportunity for interested parties to offer comments that could

 2   persuade the agency to modify its rule,” the agency must afford a new opportunity for notice and

 3   comment on the rule. Id.

 4   III. NATIONAL ENVIRONMENTAL POLICY ACT.
 5         96.   NEPA, 42 U.S.C. §§ 4321 et seq., is the “basic national charter for the protection of

 6   the environment.” 40 C.F.R. § 1500.1(a). The fundamental purposes of the statute are to ensure

 7   that “environmental information is available to public officials and citizens before decisions are

 8   made and before actions are taken,” and that “public officials make decisions that are based on

 9   understanding of environmental consequences, and take actions that protect, restore, and enhance

10   the environment.” Id. § 1500.1(b)-(c).

11         97.   To achieve these purposes, NEPA requires the preparation of a detailed

12   environmental impact statement (“EIS”) for any “major federal action significantly affecting the

13   quality of the human environment.” 42 U.S.C. § 4332(2)(C). A “major federal action” includes

14   “new or revised agency rules [and] regulations.” 40 C.F.R. § 1508.18(a). As a preliminary step,

15   an agency may first prepare an environmental assessment (“EA”) to determine whether the effects

16   of an action may be significant. Id. § 1508.9. If an agency decides not to prepare an EIS, it must

17   supply a “convincing statement of reasons” to explain why a project’s impacts are insignificant.

18   National Parks & Conservation Ass’n v. Babbitt, 241 F.3d 722, 730 (9th Cir. 2001). An EIS

19   must be prepared, however, if “substantial questions are raised as to whether a project ... may

20   cause significant degradation of some human environmental factor.” Idaho Sporting Cong. v.

21   Thomas, 137 F.3d 1146, 1149 (9th Cir. 1998).

22         98.   To determine whether a proposed action may significantly affect the environment,

23   NEPA requires that both the context and the intensity of an action be considered. 40 C.F.R. §

24   1508.27. In evaluating the context, “[s]ignificance varies with the setting of the proposed action”

25   and includes an examination of “the affected region, the affected interests, and the locality.” Id. §

26   1508.27(a). Intensity “refers to the severity of impact,” and NEPA’s implementing regulations

27   list ten factors to be considered in evaluating intensity, including “[t]he degree to which the action

28   may adversely affect an endangered or threatened species or its [critical] habitat” under the ESA.
                                                         33
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
          Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 34 of 57



 1   Id. § 1508.27(b)(9). The presence of just “one of these factors may be sufficient to require the

 2   preparation of an EIS in appropriate circumstances.” Ocean Advocates v. U.S. Army Corps of

 3   Eng’rs, 402 F.3d 846, 865 (9th Cir. 2005).

 4           99.   In “certain narrow instances,” an agency does not have to prepare an EA or EIS if the

 5   action to be taken falls under a categorical exclusion (“CE”). See Coalition of Concerned

 6   Citizens to Make Art Smart v. Federal Transit Admin. of U.S. Dep’t of Transp., 843 F.3d 886, 902

 7   (10th Cir. 2016) (citing 40 C.F.R. § 1508.4). However, agencies may invoke a CE only for “a

 8   category of actions which do not individually or cumulatively have a significant effect on the

 9   human environment and which have been found to have no such effect in procedures adopted by

10   a Federal agency in implementation of [NEPA] regulations.” 40 C.F.R. § 1508.4; see also id. §

11   1507.3(b)(2)(ii). When adopting such procedures, an agency “shall provide for extraordinary

12   circumstances in which a normally excluded action may have a significant environmental effect,”

13   id. § 1508.4, in which case an EA or EIS would be required. The Services have established

14   categorical exclusions for certain actions, including regulations “that are of an administrative,

15   financial, legal, technical, or procedural nature; or whose environmental effects are too broad,

16   speculative, or conjectural to lend themselves to meaningful analysis.” See 43 C.F.R. § 46.210(i);

17   see also National Oceanic and Atmospheric Administration (“NOAA”) Administrative Order

18   216-6A.

19                          FACTUAL AND PROCEDURAL BACKGROUND
20   I.      SPECIES PROTECTION UNDER THE ESA.
21           100. Currently, the ESA protects more than 1,600 plant and animal species in the United

22   States and its territories, and millions of acres of land have been designated as critical habitat to

23   allow for species conservation (recovery). Ninety-nine percent of species protected by the ESA

24   have not gone extinct.

25           101. The States have seen significant benefits and steps toward recovery of at-risk species

26   due to implementation of the ESA. Among other examples, populations of the Atlantic Coast

27   piping plover (Charadrius melodus), which is listed as a threatened species along most of the East

28   Coast and thus subject to FWS’s longstanding regulation prohibiting take of threatened species,
                                                          34
                         First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 35 of 57



 1   have more than doubled in the last twenty years due to FWS’s conservation planning, federal

 2   enforcement, and cooperative efforts between federal, state, and local partners. Recovery efforts

 3   have been particularly successful in Massachusetts, where the East Coast’s largest piping plover

 4   breeding population has rebounded from fewer than 150 pairs in 1990, to about 688 pairs in 2018,

 5   increasing more than 500 percent since the species was listed in 1986. Despite these gains,

 6   however, piping plovers’ continued recovery is threatened by habitat loss from sea level rise

 7   caused by climate change.

 8          102. The California condor (Gymnogyps californianus), the largest land bird in North

 9   America, has been listed as “endangered” since the ESA’s inception and was on the brink of

10   extinction in 1982 with just twenty-three known individuals. By 1987, all remaining wild

11   condors had been placed into a captive breeding program. Recovery efforts led by FWS,

12   California state agencies, and other partners have increased the population to 463 birds as of 2017

13   and successfully reintroduced captive-bred condors to the wild. These efforts are now in their

14   final phase, with a focus on creating self-sustaining populations and managing continued threats

15   to the species, such as lead ammunition, trash, and habitat loss.

16          103. The smallest rabbit in North America, the pygmy rabbit (Brachylagus idahoensis),

17   was listed as an endangered species under Washington state law in 1993 and by 2001 was

18   considered nearly extinct, with an estimated population of fewer than fifty individuals. In 2003,

19   FWS also listed a distinct population segment of the species known as the Columbia Basin

20   pygmy rabbit as endangered under the ESA. Since that time, the species has begun to recover in

21   Washington as a result of a cooperative effort by FWS, the Washington Department of Fish and

22   Wildlife, researchers, and other state agencies. Thousands of rabbits have been reintroduced on

23   state and private land, with promising evidence of a growing population. These steps toward

24   recovery would not be possible without the mutually supporting protections of state and federal

25   law.

26          104. The shortnose sturgeon (Acipenser brevirostrum) is an anadromous fish found in

27   rivers, estuaries, and coastal waters along the Atlantic Coast of North America. Overfishing,

28   river damming, and water pollution greatly reduced its numbers, and the shortnose sturgeon was
                                                        35
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 36 of 57



 1   listed as endangered under the ESA’s precursor in 1967. However, fishing prohibitions and

 2   habitat protection efforts led by NMFS and New York have allowed the shortnose sturgeon

 3   population to increase in New York’s Hudson River from about 12,669 in 1979 to more than

 4   60,000 today.

 5   II.   THE ESA’S IMPLEMENTING REGULATIONS AND THE FINAL RULES.
 6         105. FWS and NMFS share joint responsibility for the protection and conservation of

 7   endangered and threatened species under the ESA. In general, FWS is responsible for terrestrial

 8   and inland aquatic fish, wildlife, and plant species, while NMFS is responsible for marine and

 9   anadromous species.

10         106. The Services adopted joint regulations implementing sections 4 and 7 of the ESA

11   during the 1980s. See e.g., 45 Fed. Reg. 13,010 (Feb. 27, 1980) (section 4); 48 Fed. Reg. 38,900

12   (Oct. 1, 1984) (section 4); 51 Fed. Reg. 19,926 (June 3, 1986) (section 7). The Services have not

13   substantially amended these regulations since that time, although the Services adopted minor

14   amendments to the processes for listing species, designating critical habitat, and conducting

15   section 7 consultations in 2015 and 2016. See 81 Fed. Reg. 7,439 (Feb. 11, 2016); 81 Fed. Reg.

16   7,214 (Feb. 11, 2016); 80 Fed. Reg. 26,832 (May 11, 2015).

17         107. On July 25, 2018, the Services published three separate notices in the Federal

18   Register proposing to revise several key requirements of the ESA’s implementing regulations. 83

19   Fed. Reg. 35,174 (July 25, 2018) (the “Proposed 4(d) Rule”); 83 Fed. Reg. 35,178 (July 25, 2018)

20   (the “Proposed Interagency Consultation Rule”); 83 Fed. Reg. 35,193 (July 25, 2018) (the

21   “Proposed Listing Rule”) (collectively, the “Proposed Rules”). While the Services characterized

22   the Proposed Rules as changes to assist and increase clarity and efficiency in implementation of

23   the ESA, in fact the Proposed Rules were identified as a “deregulatory action” pursuant to

24   President Trump’s Executive Order 13771 (“Reducing Regulation and Controlling Regulatory

25   Costs”), and they would significantly weaken protections for our nation’s most imperiled species.

26         108. On September 24, 2018, many of the undersigned State Plaintiffs submitted

27   comments on the Proposed Rules, urging the Services to withdraw the Proposed Rules on the

28
                                                        36
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 37 of 57



 1   grounds that they would, if finalized, be unlawful, arbitrary, capricious, and contrary to the ESA

 2   and State Plaintiffs’ interests.

 3         109. On August 27, 2019, the Services issued the Final Rules. 84 Fed. Reg. 44,753 (the

 4   4(d) Rule); 84 Fed. Reg. 44,976 (the Interagency Consultation Rule); 84 Fed. Reg. 45,020 (the

 5   Listing Rule). The Final Rules retained most of the unlawful and arbitrary provisions discussed

 6   in State Plaintiffs’ comments and included certain additional or different unlawful and arbitrary

 7   provisions.

 8         110. For example, the Listing Rule unlawfully and arbitrarily:

 9                   a. injects economic considerations into the ESA’s science-driven, species-focused

10                      analyses by removing the statutory restriction on considering economic

11                      impacts;

12                   b. limits the circumstances under which species can be listed as based on the

13                      Services’ determination of the “likelihood” of both future threats to a species

14                      and the species’ responses to those threats in the “foreseeable future”;

15                   c. eliminates consideration of species’ recovery in the delisting process by

16                      eliminating language that refers to recovery as a basis for delisting;

17                   d. expands significantly the ESA’s expressly and purposefully narrow “not

18                      prudent” exemption for designating critical habitat; and

19                   e. limits severely the circumstances under which unoccupied critical habitat would

20                      be designated, which is essential for species recovery, particularly where

21                      climate change poses a threat to species habitat. The rules now require for the

22                      first time that there be a “reasonable certainty” that such unoccupied habitat

23                      will contribute to the conservation of a species and that the area currently

24                      contain one or more of those physical or biological features essential to the

25                      conservation of the species.

26         111. The Interagency Consultation Rule improperly:

27

28
                                                         37
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 38 of 57



 1                  a. limits the circumstances under which a federal agency action would be deemed

 2                     to destroy or adversely modify designated critical habitat by requiring the

 3                     action to affect such habitat “as a whole”;

 4                  b. limits significantly the nature and scope of the analysis of the effects of a

 5                     federal agency action by altering the definitions of “effects of the action” and

 6                     “environmental baseline” and requiring that the effects be both a “but for”

 7                     result of the agency action and “reasonably certain to occur” based on “clear

 8                     and substantial information”;

 9                  c. limits the instances where changed circumstances would require re-initiation of

10                     consultation on a federal agency action;

11                  d. limits federal action agencies’ duty to insure mitigation of the adverse effects of

12                     their proposals and unlawfully delegates to federal action agencies the ability to

13                     make biological determinations that the Services are required to make; and

14                  e. allows for broad-based “programmatic” and “expedited” consultations that lack

15                     necessary site-specific and in-depth analysis of a proposed federal agency

16                     action.

17         112. The 4(d) Rule removes, prospectively, the “blanket” extension to threatened species

18   of all section 9 protections afforded to endangered plants and animals under the ESA, a radical

19   departure from FWS’s longstanding, conservation-based policy and practice of providing default

20   section 9 protections to all newly-listed threatened plant and animal species.

21         113. Each of these Final Rules is a major federal action that will significantly affect the

22   human environment under NEPA. The Services, however, provided no environmental analysis of

23   the Proposed Rules under that statute. Instead, the Services erroneously contend that the Final

24   Rules are categorically excluded from NEPA review because they “are of a legal, technical, or

25   procedural nature,” citing 43 C.F.R. § 46.210(i) and NOAA Administrative Order 216-6. For the

26   4(d) Rule, FWS also claims, without basis, that any potential impacts of the rule “are too broad,

27   speculative, and conjectural to lend themselves to meaningful analysis.”

28
                                                        38
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 39 of 57



 1   III. IMPACTS OF THE FINAL RULES ON STATE PLAINTIFFS.

 2         114. State Plaintiffs are uniquely harmed by the Final Rules’ undermining and weakening

 3   of key requirements of the ESA. First, State Plaintiffs have a concrete interest in preventing harm

 4   to their natural resources, both in general and under the ESA in particular. As the Supreme Court

 5   has recognized, State Plaintiffs are entitled to “special solicitude” in seeking to remedy

 6   environmental harms. See Massachusetts v. Environmental Prot. Agency, 549 U.S. 497, 519-22

 7   (2007). These interests are particularly robust in the context of the ESA, which conserves the

 8   invaluable natural heritage within States’ borders.

 9         115. Indeed, in most of the State Plaintiffs, fish and wildlife resources are owned and held

10   by the State in both a proprietary and regulatory capacity in trust by the States for the benefit of

11   the entire people of the State.

12         116. The ESA specifically directs the Services to “cooperate to the maximum extent

13   practicable with the States” in implementing the ESA and also gives State Plaintiffs a distinct role

14   in ensuring faithful and fully informed implementation of the ESA’s species conservation

15   mandates. 16 U.S.C. § 1535(a).

16         117. State Plaintiffs are also harmed in their quasi-sovereign parens patriae capacity when

17   their residents suffer due to environmental and natural resource degradation. See Alfred L. Snapp

18   & Son, Inc. v. Puerto Rico, 458 U.S. 592, 607 (1982); Maryland v. Louisiana, 451 U.S. 725, 737-

19   38 (1981). The State Plaintiffs thus have an important interest in preventing and remedying harm

20   to endangered and threatened species and their habitat that reside inside and that cross the State

21   Plaintiffs’ borders. The Final Rules’ weakening of the ESA’s substantive and procedural

22   safeguards significantly and adversely affects the fish and wildlife resources of State Plaintiffs

23   and curtails the ability of State Plaintiffs to help prevent federally-listed species from sliding

24   further toward extinction. In addition, federally listed species in the State Plaintiffs’ states are

25   vulnerable to the escalating adverse effects of climate change, such as species in coastal states

26   that are at increasing risk from the effects of rising sea levels.

27         118. Second, and relatedly, the ESA expressly declares that endangered and threatened

28   “species of fish, wildlife, and plants are of esthetic, ecological, educational, historical,
                                                         39
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 40 of 57



 1   recreational, and scientific value to the Nation and its people.” 16 U.S.C. § 1531(a)(3). Reducing

 2   our wealth of wild species would damage each of these values and “diminish[] a natural resource

 3   that could otherwise be used for present and future commercial purposes.” National Ass’n of

 4   Home Builders v. Babbitt, 130 F.3d 1041, 1053 (D.C. Cir. 1997); see also San Luis & Delta–

 5   Mendota Water Auth. v. Salazar, 638 F.3d 1163, 1177 (9th Cir. 2011). And although the harms

 6   that would result from the loss of biological diversity are enormous, the nation cannot fully

 7   apprehend their scope because of the “unknown uses that endangered species might have and . . .

 8   the unforeseeable place such creatures may have in the chain of life on this planet.” Hill, 437

 9   U.S. at 178-79 (emphases in original) (noting that the value of this genetic heritage is “quite

10   literally, incalculable”).

11         119. Third, State Plaintiffs have institutional, proprietary, and regulatory interests in the

12   Services’ full compliance with the ESA’s plain language and overriding conservation purpose and

13   mandate. The Final Rules weaken important backstop protections for listed species and critical

14   habitat under the ESA and increases the burden on States to fill the regulatory and enforcement

15   void left by the Services’ failure to adequately protect the nation’s irreplaceable biological

16   resources. Many State Plaintiffs have laws and regulations that protect species within their

17   borders to the same or an even greater extent than the federal ESA. Many State Plaintiffs also

18   own lands, and have programs to acquire and protect properties, that are home to endangered and

19   threatened species and critical habitat. In such circumstances, the Services and State Plaintiffs

20   take account of each other’s efforts to conserve rare species and often work cooperatively to share

21   the responsibility and workload required for their protection. See 16 U.S.C. § 1535(c).

22         120. With the Final Rules’ weakening of federal protections, the responsibility for, and

23   burden of, protecting imperiled species and habitats within State borders would fall more heavily

24   on State Plaintiffs. See Texas v. United States, 809 F.3d 134, 155 (5th Cir. 2015) (impact on State

25   resources provides basis for standing). This would detract from State Plaintiffs’ efforts and

26   resources to carry out their own programs and impose significantly increased costs and burdens

27   on the State Plaintiffs. As just one example, under the proposed 4(d) Rule, species newly listed

28   as threatened under both federal law and a state’s law would be subject to a “take” prohibition
                                                          40
                         First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 41 of 57



 1   only under the state’s law. See, e.g., Mass. Gen. Laws ch. 131A, § 2; Cal. Fish & Game Code §§

 2   2080, 2085. Even if FWS opts to create a species-specific take rule, the State would need to

 3   shoulder the costs of conservation of threatened species while FWS clears its backlog and crafts

 4   such a rule, which might ultimately provide substantially weaker protections that the species

 5   would have been afforded under the previous blanket take rule. See Air Alliance Hous. v. U.S.

 6   Envtl. Prot. Agency, 906 F.3d 1049, 1059-60 (D.C. Cir. 2018) (“Monetary expenditures to

 7   mitigate and recover from harms that could have been prevented absent the [federal rule] are

 8   precisely the kind of ‘pocketbook’ injury that is incurred by the state itself.”). Furthermore, for

 9   states that manage threatened species consistent with section 6 Cooperative Agreements entered

10   into pursuant to 16 U.S.C. § 1535, the 4(d) Rule will require additional state effort to comply with

11   a patchwork of species-specific rules when conducting conservation activities.

12         121. Moreover, while State Plaintiffs can act to protect imperiled species within their own

13   borders, they cannot do the same for such species outside of state borders. Thus, despite the

14   resource-intensive efforts described above, the State Plaintiffs may not be able to wholly fill the

15   regulatory gaps created by the new regulations because other non-plaintiff states that host species

16   with inter-state ranges may not adequately protect endangered or threatened species under their

17   state laws.

18         122. Finally, the Services’ failure to prepare an EA or EIS for the Final Rules, and provide

19   sufficient opportunity for public notice and comment on these regulations, has harmed State

20   Plaintiffs’ procedural interests in participating in a legally-sound rulemaking and environmental

21   review process that adequately considers and accounts for public input, and adequately considers

22   the impacts of federal rulemaking on the State Plaintiffs’ natural resources and provides

23   mitigation measures for such impacts.

24         123. Consequently, State Plaintiffs have suffered a legal wrong and concrete injury as a

25   result of the Services’ actions and have standing to bring this suit. Declaring the Final Rules ultra

26   vires and arbitrary and capricious, and vacating these actions, will redress the harm suffered by

27   State Plaintiffs.

28
                                                          41
                         First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 42 of 57



 1                                     FIRST CAUSE OF ACTION
                                     (Violations of the ESA and APA,
 2                             16 U.S.C. §§ 1532, 1533, 1536; 5 U.S.C. § 706)
 3
           124. Paragraphs 1 through 123 are realleged and incorporated herein by reference.
 4
           125. Under the APA, a “reviewing court shall … hold unlawful and set aside” agency
 5
     action found to be “an abuse of discretion, or otherwise not in accordance with law” or “in excess
 6
     of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(A),
 7
     (C). An agency does not have authority to adopt a regulation that is “manifestly contrary to the
 8
     statute.” Chevron, 467 U.S. at 844; Babbitt v. Sweet Home Chapter of Cmtys. for a Great
 9
     Oregon, 515 U.S. 687, 703 (1995).
10
           126. Here, the Services’ adoption of the Listing Rule, the Interagency Consultation Rule,
11
     and the 4(d) Rule violates the ESA’s plain language, structure, and purpose, and exceeds the
12
     scope of the Agencies’ jurisdiction, authority and discretion under the ESA in several ways.
13
           127. The Listing Rule violates the ESA and APA in the following respects:
14
                    a. The elimination of regulatory language in 50 C.F.R. § 424.11(b) that species
15
                       listing, reclassification, and delisting decisions must be made “without
16
                       reference to possible economic or other impacts of such determination” is
17
                       contrary to 16 U.S.C. § 1533(b)(1)(A), and the ESA’s conservation purposes
18
                       and mandate in 16 U.S.C. §§ 1531(b) & (c) and 1536(a)(1).
19
                    b. The injection of the requirement that threats and species’ responses to those
20
                       threats in the foreseeable future must be “likely” based on “environmental
21
                       variability” in order to list species as threatened in 50 C.F.R. § 424.11(d) is
22
                       contrary to the requirements of 16 U.S.C. § 1533(b)(1)(A) that such decisions
23
                       be made “solely on the basis of the best scientific and commercial data
24
                       available,” the definition of threatened species in 16 U.S.C. § 1532(20), and the
25
                       ESA’s conservation purposes and mandate in 16 U.S.C. §§ 1531(b) & (c) and
26
                       1536(a)(1).
27

28
                                                         42
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 43 of 57



 1                 c. The modification of language in 50 C.F.R. § 424.11(d) to eliminate species

 2                    recovery as a key basis for delisting is contrary to 16 U.S.C. §§ 1531(b) & (c),

 3                    1532(3), 1533(f), and 1536(a)(1).

 4                 d. The significant expansion of the circumstances in which the Services may find

 5                    that it is “not prudent” to designate critical habitat for listed species in 50

 6                    C.F.R. § 424.12 is contrary to 16 U.S.C. § 1533(a)(3)(A), and the ESA’s

 7                    conservation purposes and mandate in 16 U.S.C. §§ 1531(b) & (c) and

 8                    1536(a)(1).

 9                 e. Restricting the designation of unoccupied critical habitat by requiring that the

10                    Services first evaluate whether currently occupied areas are inadequate for

11                    species conservation, and that the Services make that determination at the time

12                    of critical habitat designation rather than listing in 50 C.F.R. § 424.12(b)(2), is

13                    contrary to 16 U.S.C. §§ 1532(5)(A) and 1533(a)(3)(A), the recovery purposes

14                    of the ESA, and the ESA’s conservation purposes and mandate in 16 U.S.C. §§

15                    1531(b) & (c) and 1536(a)(1).

16                 f. Restricting the designation of unoccupied critical habitat by adding the

17                    requirement that the Services must determine that there is a “reasonable

18                    certainty” that the area will contribute to the conservation of the species, and

19                    that the area currently contains one or more of those physical or biological

20                    features “essential to the conservation of the species” in 50 C.F.R. §

21                    424.12(b)(2), is contrary to 16 U.S.C. § 1532(5)(A), and the ESA’s

22                    conservation purposes and mandate in 16 U.S.C. §§ 1531(b) & (c) and

23                    1536(a)(1).

24         128. The Interagency Consultation Rule violates the ESA and the APA in the following

25   respects:

26                 a. The revised definition of “destruction or adverse modification” in 50 C.F.R. §

27                    402.02 to require destruction or adverse modification of critical habitat “as a

28                    whole,” and the elimination of existing language regarding the alteration of “the
                                                       43
                      First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 44 of 57



 1                physical or biological features essential to the conservation of a species,” is

 2                contrary to 16 U.S.C. §§ 1536(a)(2) and 1532(5)(A), and the ESA’s

 3                conservation purposes and mandate in 16 U.S.C. §§ 1531(b) & (c) and

 4                1536(a)(1).

 5             b. The changes to the definition of “effects of the action” in 50 C.F.R. §§ 402.02

 6                and 402.17 limiting both the type and extent of effects of a proposed federal

 7                agency action that must be considered during the consultation process are

 8                contrary to 16 U.S.C. §§ 1536(a)(2), (b) and (c), the requirement to make such

 9                decisions based on “the best scientific and commercial data available,” 16

10                U.S.C. § 1536(a)(2), and the ESA’s conservation purposes and mandate in 16

11                U.S.C. §§ 1531(b) & (c) and 1536(a)(1).

12             c. The new definition of “environmental baseline” in 50 C.F.R. § 402.02 to

13                include the impacts of all past and present federal, state, or private actions and

14                other human activities in the action area, the anticipated impacts of all proposed

15                federal projects in the action area that have already undergone formal or early

16                section 7 consultation, as well as “ongoing agency activities or existing agency

17                facilities that are not within the agency’s discretion to modify,” would result in

18                consultations that fail to account for the full suite of effects of proposed federal

19                agency actions, in violation of 16 U.S.C. §§ 1536(a)(2), (b), and (c), and is

20                contrary to the ESA’s conservation purposes and mandate in 16 U.S.C. §§

21                1531(b) & (c) and 1536(a)(1).

22             d. The weakening of the mitigation requirements in 50 C.F.R. § 402.14(g)(8) is

23                contrary to 16 U.S.C. § 1536(a)(1), (a)(2) and (b)(4), and the ESA’s

24                conservation purposes and mandate in 16 U.S.C. § 1531(b) & (c) and

25                1536(a)(1).

26             e. Creating a new consultation procedure in 50 C.F.R. § 402.14(h) to allow the

27                Services to adopt an action agency’s biological analyses is contrary to the

28                Services’ statutory duties in 16 U.S.C. § 1536(a)(1) and (b)(3)(A), and the
                                                   44
                  First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 45 of 57



 1                     ESA’s conservation purposes and mandate in 16 U.S.C. § 1531(b) & (c) and

 2                     1536(a)(1).

 3                  f. The new definition of “programmatic consultation” in 50 C.F.R. § 402.02 to

 4                     provide for “a consultation addressing an agency’s multiple actions on a

 5                     program, region or other basis” is contrary to 16 U.S.C. § 1536(a)(1), (a)(2) and

 6                     (b), and the ESA’s conservation purposes and mandate in 16 U.S.C. § 1531(b)

 7                     & (c) and 1536(a)(1).

 8                  g. The new requirements in 50 C.F.R. § 402.14(l) authorizing “expedited

 9                     consultations” are contrary to 16 U.S.C. § 1536(a)(1), (a)(2) and (b), and the

10                     ESA’s conservation mandate in 16 U.S.C. § 1531(b) & (c).

11                  h. The new exemptions in 50 C.F.R. § 402.16(b) from the requirement to reinitiate

12                     consultation for U.S. Bureau of Land Management resource management plans,

13                     upon the listing of a new species or designation of new critical habitat, are

14                     contrary to 16 U.S.C. § 1536(a)(1), (a)(2) and (b), and the ESA’s conservation

15                     purposes and mandate in 16 U.S.C. § 1531(b) & (c) and 1536(a)(1).

16         129. FWS’s 4(d) Rule’s removal of the “blanket” extension to threatened species of all

17   protections afforded to endangered plants and animals under section 9 of the ESA is contrary to

18   the ESA’s conservation purposes and mandate in 16 U.S.C. §§ 1531(b) & (c) and 1536(a)(1).

19         130. Accordingly, in promulgating the Final Rules the Services acted in a manner that

20   constituted an abuse of discretion, is not in accordance with law, and is in excess of the Services’

21   statutory authority, in violation of the ESA and the APA. 16 U.S.C. §§ 1531, 1532, 1533, 1536; 5

22   U.S.C. § 706. Consequently, the Listing Rule, the Interagency Consultation Rule, and the 4(d)

23   Rule should be held unlawful and set aside.

24         ///

25         ///

26         ///

27         ///

28         ///
                                                        45
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 46 of 57



 1                                     SECOND CAUSE OF ACTION
                                          (Violations of the APA,
 2                                         5 U.S.C. §§ 553, 706)
 3         131. Paragraphs 1 through 130 are realleged and incorporated herein by reference.
 4         132. In promulgating a regulation under the APA, “the agency must examine the relevant
 5   data and articulate a satisfactory explanation for its action including a rational connection
 6   between the facts found and the choice made.” State Farm, 463 U.S. at 43 (quotation and citation
 7   omitted). Agency regulation is arbitrary and capricious if the agency “relie[s] on factors which
 8   Congress has not intended it to consider,” “entirely fail[s] to consider an important aspect of the
 9   problem,” or has “offered an explanation for its decision that runs counter to the evidence before
10   the agency” or “is so implausible that it could not be ascribed to a difference of view or the
11   product of agency expertise.” Id.
12         133. Moreover, the APA requires that interested parties have a “meaningful opportunity to
13   comment on proposed regulations.” See Safe Air for Everyone v. U.S. Envtl. Prot. Agency, 488
14   F.3d 1088, 1098 (9th Cir. 2007). To satisfy the requirements of APA section 553, notice of a
15   proposed rule must “provide an accurate picture of the reasoning that has led the agency to the
16   proposed rule,” so as to allow an “opportunity for interested parties to participate in a meaningful
17   way in the discussion and final formulation of rules.” Connecticut Light & Power, 673 F.2d at
18   528-30; see also Prometheus Radio Project v. Federal Commc’ns. Comm’n, 652 F.3d 431, 449
19   (3d Cir. 2011) (“an agency proposing informal rulemaking has an obligation to make its views
20   known to the public in a concrete and focused form so as to make criticism or formulation of
21   alternatives possible”) (citations and emphasis omitted).
22         134. Here, in promulgating the Final Rules, the Services failed to provide a reasoned
23   analysis for the changes, relied on factors Congress did not intend for them to consider, offered
24   explanations that run counter to the evidence before the Services, and entirely overlooked
25   important issues at the heart of their species-protection duties under the ESA.
26         135. With regard to the Listing Rule:
27

28
                                                         46
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 47 of 57



 1             a. The Services failed to provide a reasoned explanation for the elimination of

 2                regulatory language in 50 C.F.R. § 424.11(b) that species listing,

 3                reclassification, and delisting decisions must be made “without reference to

 4                possible economic or other impacts of such determination,” and failed to

 5                consider the increased resource burden on the Services that will result from this

 6                change.

 7             b. The Services failed to provide a reasoned explanation for the injection in 50

 8                C.F.R. § 424.11(d) of the requirement that threats, and species’ responses to

 9                those threats in the foreseeable future, must be “likely” based on

10                “environmental variability” in order to list species as threatened, and failed to

11                consider the need to address threats resulting from climate change and other

12                reasonably foreseeable threats.

13             c. The Services provided no reasoned basis for changing their longstanding policy

14                and practice regarding delisting and modifying 50 C.F.R. § 424.11(d) to

15                eliminate current regulatory language that refers to species recovery as a key

16                basis for delisting.

17             d. The Services provided no reasoned explanation for the substantial expansion in

18                50 C.F.R. § 424.12(a)(1) of circumstances in which the Services may find it is

19                “not prudent” to designate critical habitat for listed species, and failed to

20                consider the need to address threats resulting from climate change or the myriad

21                conservation benefits to species that are provided by critical habitat

22                designations.

23             e. The Services failed to provide a reasoned basis for restricting the designation of

24                unoccupied critical habitat in 50 C.F.R. § 424.12(b)(2) by requiring that the

25                Services first evaluate whether currently occupied areas are inadequate for

26                species conservation, and that the Services make that determination at the time

27                of critical habitat designation rather than listing, and failed to consider the need

28                to address climate change and other reasonably foreseeable future threats to
                                                   47
                  First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
     Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 48 of 57



 1                 listed species and the reasonably foreseeable potential for future occupation of

 2                 currently unoccupied but suitable or potentially suitable habitat due to climate

 3                 and other changes to species present ranges.

 4              f. The Services failed to provide a reasoned basis for restricting the designation of

 5                 unoccupied critical habitat in 50 C.F.R. § 424.12 by requiring that the Secretary

 6                 must determine that there is a “reasonable certainty” that the area will

 7                 contribute to the conservation of the species and that the area currently contains

 8                 one or more of those “physical or biological features essential to the

 9                 conservation of the species.”

10      136. With regard to the Interagency Consultation Rule:

11              a. The Services provided no reasoned explanation for the revised definition of

12                 “destruction or adverse modification” of critical habitat in 50 C.F.R. § 402.02

13                 to require destruction or adverse modification to the designated critical habitat

14                 “as a whole,” or the elimination of existing language regarding the alteration of

15                 “the physical or biological features essential to the conservation of a species.”

16              b. The Services provided no reasoned explanation for changes to the definition of

17                 “effects of the action” in 50 C.F.R. §§ 402.02 and 402.17, which limits

18                 significantly both the type and extent of effects of a proposed federal agency

19                 action that must be considered during the consultation process, misstates the

20                 Services’ existing practice in considering such effects, and ignores agency

21                 contributions to climate change and, by extension, listed species.

22              c. The Services failed to provide a reasoned basis for the new definition of

23                 “environmental baseline” in 50 C.F.R. § 402.02 to include the impacts of all

24                 past and present Federal, State, or private actions and other human activities in

25                 the action area, the anticipated impacts of all proposed Federal projects in the

26                 action area that have already undergone formal or early section 7 consultation,

27                 as well as “ongoing agency activities or existing agency facilities that are not

28                 within the agency’s discretion to modify.”
                                                    48
                   First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 49 of 57



 1                  d. The Services failed to provide a reasoned basis for the inclusion of a 60-day

 2                     deadline, subject to extension by consent of the Services and the action agency,

 3                     for informal consultations in 50 C.F.R. § 402.13(c).

 4                  e. The Services provided no reasoned explanation for the weakening of agency

 5                     mitigation requirements in 50 C.F.R. § 402.14(g)(8) and no data to support its

 6                     assumption that all mitigation measures will be implemented notwithstanding

 7                     the elimination of any regulatory duty to ensure mitigation occurs.

 8                  f. The Services failed to provide a reasoned explanation for creating a new

 9                     consultation procedure in 50 C.F.R. § 402.14(h) to allow the Services to adopt a

10                     federal action agency’s biological assessment.

11                  g. The Services failed to provide a reasoned explanation for the new definition of

12                     “programmatic consultation” in 50 C.F.R. § 402.02 to provide for “a

13                     consultation addressing an agency’s multiple actions on a program, region or

14                     other basis,” and the new definition contradicts other Service regulations and is

15                     internally inconsistent regarding the Services’ reasoning for changes to the

16                     reinitiation of formal consultation regulation in 50 C.F.R. § 402.16.

17                  h. The Services failed to provide a reasoned explanation for the new requirements

18                     in 50 C.F.R. § 402.14(l) authorizing “expedited consultations,” and these

19                     procedures are vague, arbitrary, contradictory to other Service regulations, and

20                     internally inconsistent regarding the Services’ reasoning for changes to the

21                     reinitiation of formal consultation regulation in 50 C.F.R. § 402.16.

22                  i. The Services provide no reasoned explanation for allowing new exemptions, in

23                     50 C.F.R. § 402.16(b), from the requirement to reinitiate consultation for U.S.

24                     Bureau of Land Management resource management plans upon the listing of a

25                     new species or designation of new critical habitat, and failed to consider the

26                     effects of such plans on listed species and critical habitat.

27         137. With regard to the 4(d) Rule, FWS provided no reasoned basis for abandoning its

28   longstanding policy and practice of providing default protections to all newly listed threatened
                                                        49
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 50 of 57



 1   species, subject only to exceptions carved out by special rule as necessary on a species-by-species

 2   basis. FWS’s stated rationale of aligning its policy with NMFS ignores the vast differences

 3   between the two agencies in the number of species managed by these agencies and the resources

 4   available to promulgate species-specific rules. FWS failed to explain why or how the proposal

 5   will fulfill the ESA’s policy of “institutionalized caution” and species recovery mandates, given

 6   that it will inevitably result in FWS neglecting to provide adequate protections to threatened

 7   species, either temporarily or permanently. Moreover, the 4(d) Rule fails to properly consider

 8   FWS’s resource constraints or the increased workload and protracted delay that will inevitably

 9   result from conducting species-by-species assessments and promulgating special rules necessary

10   to adequately protect all newly listed threatened animals and plants in the absence of the blanket

11   take prohibition.

12         138. Furthermore, the Services failed to provide a meaningful opportunity to comment on

13   several aspects of the Final Rules that were not included in, and are not logical outgrowths of, the

14   Proposed Rules. These changes include but are not limited to: (i) the Listing Rule’s requirement

15   that the Secretary must determine that there is a “reasonable certainty” that an unoccupied area

16   will contribute to the conservation of the species and that the area currently contains one or more

17   of those physical or biological features essential to the conservation of the species in order to be

18   designated as critical habitat; (ii) the Interagency Consultation Rule’s new definition of “activities

19   that are reasonably certain to occur” to require that such a conclusion be based upon “clear and

20   substantial information”; and (iii) the Interagency Consultation Rule’s expansion of the

21   “environmental baseline” to include “[t]he consequences to listed species or designated critical

22   habitat from ongoing agency activities or existing agency facilities that are not within the

23   agency’s discretion to modify.”

24         139. Accordingly, the Services acted in a manner that was arbitrary, capricious, an abuse

25   of discretion, and not in accordance with law, and failed to follow the procedures required by law,

26   in violation of the APA. 5 U.S.C. §§ 553, 706. Consequently, the Final Rules should be held

27   unlawful and set aside.

28
                                                          50
                         First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 51 of 57



 1                                       THIRD CAUSE OF ACTION
                                       (Violation of NEPA and the APA;
 2                                   42 U.S.C. § 4332(2)(C); 5 U.S.C. § 706)
 3         140. Paragraphs 1 through 139 are realleged and incorporated herein by reference.
 4         141. NEPA requires federal agencies to take a “hard look” at the environmental
 5   consequences of a proposed activity before taking action. See 42 U.S.C. § 4332. To achieve this
 6   purpose, a federal agency must prepare an EIS for all “major Federal actions significantly
 7   affecting the quality of the human environment.” Id. § 4332(2)(C); 40 C.F.R. § 1502.3.
 8         142. NEPA’s implementing regulations specify several factors that an agency must
 9   consider in determining whether an action may significantly affect the environment, thus
10   warranting the preparation of an EIS, including “[t]he degree to which the action may adversely
11   affect an endangered or threatened species or its [critical] habitat” under the ESA. 40 C.F.R. §
12   1508.27. The presence of any single significance factor can require the preparation of an EIS.
13   “The agency must prepare an EIS if substantial questions are raised as to whether a project may
14   cause significant environmental impacts.” Friends of the Wild Swan v. Weber, 767 F.3d 936, 946
15   (9th Cir. 2014).
16         143. As the comment letter by many of the State Plaintiffs demonstrates, the Final Rules
17   will have significant environmental impacts on imperiled species and their habitat. For example,
18   the Final Rules would, among other adverse impacts to imperiled species and their habitat:
19                  a. limit the scope and circumstances of critical habitat designations; result in
20                      fewer listings of—and significantly less protection for— threatened species;
21                      and increase the likelihood that species will be delisted before they have
22                      recovered;
23                  b. limit the scope and circumstances of section 7 consultations; and
24                  c. limit the situations in which the Services will impose alternatives and
25                      mitigation measures to avoid or reduce the impacts of federal actions on listed
26                      species and critical habitat.
27

28
                                                         51
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 52 of 57



 1         144. Because of these significant environmental impacts on imperiled species and their

 2   habitat, the Final Rules do not qualify for the categorical exclusion from NEPA review for

 3   “actions which do not individually or cumulatively have a significant effect on the human

 4   environment and which have been found to have no such effect in procedures adopted by a

 5   Federal agency in implementation of [NEPA] regulations[.]” 40 C.F.R. § 1508.4.

 6         145. The categorical exclusions for policies and regulations of an administrative or

 7   procedural nature also do not apply to the substantive, significant changes reflected in the Final

 8   Rules, which will have significant direct, indirect and cumulative effects. See 84 Fed. Reg. at

 9   44,758, 45,014, 45,050 (Office of Information and Regulatory Affairs determination that the Final

10   Rules constitute significant regulatory action pursuant to Executive Order 12866).

11         146. Finally, “extraordinary circumstances,” including significant impacts on listed species

12   and critical habitat and violations of the ESA, preclude the application of an exclusion from

13   NEPA review. See 43 C.F.R. § 46.215.

14         147. Consequently, the Final Rules constitute a “major federal action” that significantly

15   affects the quality of the human environment requiring preparation of an EIS prior to finalization

16   of the rules.

17         148. The Services’ failure to take a “hard look” at the environmental impacts of the Final

18   Rules, and their determination that the Final Rules are subject to a categorical exclusion from

19   NEPA, was arbitrary and capricious, an abuse of discretion, and contrary to the requirements of

20   NEPA and the APA. 5 U.S.C. § 706(2); 42 U.S.C. § 4332(2)(C). Consequently, the Final Rules

21   should be held unlawful and set aside.

22                                            PRAYER FOR RELIEF
23         WHEREFORE, State Plaintiffs respectfully request that this Court:

24         1.        Issue a declaratory judgment that the Services acted arbitrarily, capriciously, contrary

25   to law, abused their discretion and in excess of their statutory jurisdiction and authority in their

26   promulgation of the Final Rules, in violation of the ESA and the APA;

27

28
                                                            52
                           First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 53 of 57



 1         2.    Issue a declaratory judgment that the Services acted arbitrarily, capriciously, contrary

 2   to law, abused their discretion, and failed to follow the procedures required by law in their

 3   promulgation of the Final Rules, in violation of the APA;

 4         3.    Issue a declaratory judgment that the Services acted arbitrarily, capriciously, contrary

 5   to law, abused their discretion, and failed to follow the procedures required by law in their

 6   promulgation of the Final Rules, in violation of NEPA and the APA;

 7         4.    Issue an order vacating the Services’ unlawful issuance of the Final Rules so that the

 8   prior regulatory regime is immediately reinstated;

 9         5.    Issue a mandatory injunction requiring the Services to immediately withdraw the

10   Final Rules and reinstate the prior regulatory regime;

11         6.    Award State Plaintiffs their costs, expenses, and reasonable attorneys’ fees; and

12         7.    Award such other relief as the Court deems just and proper.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        53
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 54 of 57



 1   Dated: October 22, 2019                                  Respectfully submitted,

 2
     XAVIER BECERRA                                           MAURA HEALEY
 3   Attorney General of California                           Attorney General of Massachusetts
     DAVID A. ZONANA
 4   Supervising Deputy Attorney General                      /s/ Matthew Ireland
     DAVID G. ALDERSON                                        MATTHEW IRELAND (pro hac vice)
 5   Supervising Deputy Attorney General                      TURNER SMITH*
                                                              Assistant Attorneys General
 6   /s/ George Torgun                                        Office of the Attorney General
     GEORGE TORGUN, State Bar No. 222085                      Environmental Protection Division
 7   TARA MUELLER, State Bar No. 161536                       One Ashburton Place, 18th Floor
     ERIN GANAHL, State Bar No. 248472                        Boston, MA 02108
 8   Deputy Attorneys General                                 Telephone: (617) 727-2200
     1515 Clay Street, 20th Floor                             Email: Matthew.Ireland@mass.gov
 9   P.O. Box 70550
     Oakland, CA 94612-0550                                   Attorneys for Plaintiff
10   Telephone: (510) 879-1002                                Commonwealth of Massachusetts
     Email: George.Torgun@doj.ca.gov
11
     Attorneys for Plaintiff State of California
12
     BRIAN E. FROSH                                           PHILIP J. WEISER
13   Attorney General of Maryland                             Attorney General of Colorado

14   /s/ Steven J. Goldstein                                  /s/ Eric R. Olson
     STEVEN J. GOLDSTEIN (pro hac vice)                       ERIC R. OLSON*
15   Special Assistant Attorney General                       Solicitor General
     Office of the Attorney General                           1300 Broadway, 10th Floor
16   200 Saint Paul Place, 20th Floor                         Denver, Colorado 80203
     Baltimore, Maryland 21202                                Telephone: (720) 508-6548
17   Telephone: (410) 576-6414                                Email: Eric.Olson@coag.gov
     Email: sgoldstein@oag.state.md.us
18                                                            Attorneys for Plaintiff State of Colorado
     Attorneys for Plaintiff State of Maryland
19
     WILLIAM TONG                                             KWAME RAOUL
20   Attorney General of Connecticut                          Attorney General of Illinois

21   /s/ Matthew I. Levine                                    /s/ Jason E. James
     MATTHEW I. LEVINE*                                       JASON E. JAMES (pro hac vice)
22   DANIEL M. SALTON*                                        Assistant Attorney General
     Assistant Attorneys General                              MATTHEW J. DUNN*
23   Office of the Attorney General                           Chief, Environmental Enf./Asbestos Litig. Div
     P.O. Box 120                                             Office of the Attorney General,
24   55 Elm Street                                            Environmental Bureau
     Hartford, CT 06141-0120                                  69 W. Washington St., 18th Floor
25   Telephone: (860) 808-5250                                Chicago, IL 60602
     Email: Daniel.Salton@ct.gov                              Telephone: (312) 814-0660
26                                                            Email: jjames@atg.state.il.us
     Attorneys for Plaintiff State of Connecticut
27                                                            Attorneys for Plaintiff State of Illinois

28
                                                         54
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 55 of 57



 1   FOR THE PEOPLE OF THE STATE OF MICHIGAN                  KEITH M. ELLISON
                                                              Attorney General of Minnesota
 2   /s/ Nathan A. Gambill
     NATHAN A. GAMBILL (pro hac vice)                         /s/ Peter N. Surdo
 3   (Michigan Bar No. P75506)                                PETER N. SURDO*
     Assistant Attorney General                               Special Assistant Attorney General
 4   Environment, Natural Resources,                          Minnesota Office of the Attorney General
     and Agriculture Division                                 445 Minnesota Street
 5   P.O. Box 30755                                           St. Paul MN 55101
     Lansing, MI 48909                                        Telephone: (651) 757-1061
 6   Telephone: (517) 335-7664                                Email: peter.surdo@ag.state.mn.us
     Email: gambilln@michigan.gov
 7                                                            Attorney for Plaintiff State of Minnesota
     Attorney for Plaintiff the People of the State of
 8   Michigan

 9   GURBIR S. GREWAL                                         AARON D. FORD
     Attorney General of New Jersey                           Attorney General of Nevada
10
     /s/ Lisa Morelli                                         /s/ Heidi Parry Stern
11   LISA MORELLI*                                            HEIDI PARRY STERN*
     Deputy Attorney General                                  (Bar. No. 8873)
12   Environmental Enforcement &                              Solicitor General
     Environmental Justice                                    Office of the Nevada Attorney General
13   R.J. Hughes Justice Complex                              555 E. Washington Ave., Ste. 3900
     P.O. Box 093                                             Las Vegas, NV 89101
14   Trenton, NJ 08625                                        Telephone: (702) 486-3420
     Telephone: (609) 376-2708                                Email: HStern@ag.nv.gov
15   Email: Lisa.Morelli@law.njoag.gov
                                                              Attorneys for Plaintiff State of Nevada
16   Attorneys for Plaintiff State of New Jersey

17   LETITIA JAMES                                            HECTOR BALDERAS
     Attorney General of New York                             Attorney General of New Mexico
18
     /s/ Mihir A. Desai                                       /s/ William Grantham
19   MIHIR A. DESAI*                                          WILLIAM GRANTHAM*
     Assistant Attorney General                               Assistant Attorney General
20   TIMOTHY HOFFMAN*                                         ANNE MINARD*
     Senior Counsel                                           Special Assistant Attorney General
21   JENNIFER NALBONE                                         201 Third St. NW, Suite 300
     Environmental Scientist                                  Albuquerque, NM 87102
22   Office of the Attorney General                           Telephone: (505) 717-3520
     Environmental Protection Bureau                          E-Mail: wgrantham@nmag.gov
23   28 Liberty Street, 19th Floor
     New York, NY 10005                                       Attorneys for Plaintiff State of New Mexico
24   Telephone: (212) 416-8478
     Email: mihir.desai@ag.ny.gov
25
     Attorneys for Plaintiff State of New York
26

27

28
                                                         55
                        First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 56 of 57



 1   ELLEN F. ROSENBLUM                                      JOSHUA H. STEIN
     Attorney General of Oregon                              Attorney General of North Carolina
 2
     /s/ Paul Garrahan                                       /s/ Amy L. Bircher
 3   PAUL GARRAHAN (pro hac vice)                            AMY L. BIRCHER*
     Attorney-in-Charge                                      Special Deputy Attorney General
 4   STEVE NOVICK (pro hac vice)                             SCOTT A. CONKLIN*
     Special Assistant Attorney General                      Assistant Attorney General
 5   Natural Resources Section                               North Carolina Department of Justice
     Oregon Department of Justice                            114 W. Edenton Street
 6   1162 Court Street NE                                    Raleigh, NC 27603
     Salem, OR 97301-4096                                    Telephone: (919) 716-6400
 7   Telephone: (503) 947-4593                               Email: abircher@ncdoj.gov
     Email: Steve.Novick@doj.state.or.us                     Email: sconklin@ncdoj.gov
 8
     Attorneys for Plaintiff State of Oregon                 Attorneys for Plaintiff State of North
 9                                                           Carolina

10   PETER F. NERONHA                                        JOSH SHAPIRO
     Attorney General of Rhode Island                        Attorney General of Pennsylvania
11
     /s/ Gregory S. Schultz                                  /s/ Aimee D. Thomson
12   GREGORY S. SCHULTZ*                                     AIMEE D. THOMSON (pro hac vice)
     Special Assistant Attorney General                      Deputy Attorney General
13   Office of the Attorney General                          ANN R. JOHNSTON
     150 South Main Street                                   Senior Deputy Attorney General
14   Providence, RI 02903                                    Office of Attorney General
     Telephone: (401) 274-4400                               1600 Arch Street, Suite 300
15   Email: gschultz@riag.ri.gov                             Philadelphia, PA 19103
                                                             Telephone: (267) 940-6696
16   Attorneys for Plaintiff State of Rhode Island           Email: athomson@attorneygeneral.gov

17                                                           Attorneys for Plaintiff
                                                             Commonwealth of Pennsylvania
18
     ROBERT W. FERGUSON                                      THOMAS J. DONOVAN, JR.
19   Attorney General of Washington                          Attorney General of Vermont

20   /s/ Aurora Janke                                        /s/ Ryan P. Kane
     AURORA JANKE*                                           RYAN P. KANE (pro hac vice)
21   Special Assistant Attorney General                      Office of the Attorney General
     Washington Attorney General’s Office Counsel            109 State Street
22   for Environmental Protection                            Montpelier, VT 05602
     800 5th Ave Ste. 2000 TB-14                             Telephone: (802) 828-3171
23   Seattle, Washington 98104-3188                          Email: ryan.kane@vermont.gov
     Telephone: (206) 233-3391
24   Email: Aurora.Janke@atg.wa.gov                          Attorneys for Plaintiff State of Vermont

25   Attorneys for Plaintiff State of Washington

26

27

28
                                                        56
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
      Case 4:19-cv-06013-JST Document 28 Filed 10/22/19 Page 57 of 57



 1   JOSHUA L. KAUL                                          KARL A. RACINE
     Attorney General of Wisconsin                           Attorney General of the
 2                                                           District of Columbia
     /s/ Gabe Johnson-Karp
 3   GABE JOHNSON-KARP*                                      /s/ Sarah Kogel-Smucker
     Assistant Attorney General                              SARAH KOGEL-SMUCKER*
 4   Wisconsin Department of Justice                         Special Assistant Attorney General
     Post Office Box 7857                                    Public Advocacy Division
 5   Madison, WI 53707                                       Office of the Attorney General
     Telephone: (608) 267-8904                               441 4th Street, N.W., Suite 630 South
 6   Fax: (608) 267-2223                                     Washington, D.C. 20001
     Email: johnsonkarpg@doj.state.wi.us                     Telephone: (202) 724-9727
 7                                                           Email: sarah.kogel-smucker@dc.gov
     Attorneys for Plaintiff State of Wisconsin
 8                                                           Attorneys for Plaintiff District of Columbia

 9                                                           GEORGIA M. PESTANA
                                                             Acting Corporation Counsel
10                                                           for the City of New York

11                                                           /s/ Antonia Pereira
                                                             ANTONIA PEREIRA (pro hac vice)
12                                                           Assistant Corporation Counsel
                                                             New York City Law Department
13                                                           Environmental Law Division
                                                             100 Church Street, Room 6-140
14                                                           New York, New York 10007
                                                             Telephone: (212) 356-2309
15                                                           Email: anpereir@law.nyc.gov

16                                                           Attorneys for Plaintiff City of New York

17
                                                             *Application for admission pro hac vice
18                                                           forthcoming

19

20

21

22

23

24

25

26

27

28
                                                        57
                       First Amended Complaint for Declaratory and Injunctive Relief – Case No. 4:19-cv-06013-JST
